 



Exhibit 10.61
     EXECUTION COPY
 
 
(JPMORGAN LOGO) [f34670f3467000.gif]
SECURED CREDIT AGREEMENT
dated as of
October 5, 2007
among
NETWORK APPLIANCE, INC., as the Borrower
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
        ARTICLE I
DEFINITIONS

 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    14  
SECTION 1.03. Terms Generally
    14  
SECTION 1.04. Accounting Terms; GAAP
    14  
 
        ARTICLE II
THE CREDITS

 
       
SECTION 2.01. Commitments
    15  
SECTION 2.02. Loans and Borrowings
    15  
SECTION 2.03. Requests for Borrowings
    15  
SECTION 2.04. Intentionally Omitted
    16  
SECTION 2.05. Intentionally Omitted
    16  
SECTION 2.06. Intentionally Omitted
    16  
SECTION 2.07. Funding of Borrowings
    16  
SECTION 2.08. Interest Elections
    16  
SECTION 2.09. Termination and Reduction of Commitments
    17  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    18  
SECTION 2.11. Prepayment of Loans
    19  
SECTION 2.12. Fees
    19  
SECTION 2.13. Interest
    20  
SECTION 2.14. Alternate Rate of Interest
    21  
SECTION 2.15. Increased Costs
    21  
SECTION 2.16. Break Funding Payments
    22  
SECTION 2.17. Taxes
    22  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    23  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    25  
SECTION 2.20. Expansion Option
    25  
SECTION 2.21. Senior Debt
    26  
 
        ARTICLE III
REPRESENTATIONS AND WARRANTIES

 
       
SECTION 3.01. Organization; Powers; Subsidiaries
    27  
SECTION 3.02. Authorization; Enforceability
    27  
SECTION 3.03. Governmental Approvals; No Conflicts
    27  
SECTION 3.04. Financial Condition; No Material Adverse Change
    27  
SECTION 3.05. Properties and Insurance
    28  
SECTION 3.06. Litigation, Labor Matters and Environmental Matters
    28  
SECTION 3.07. Compliance with Laws and Agreements; No Burdensome Restrictions
    29  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
SECTION 3.08. Investment and Holding Company Status
    29  
SECTION 3.09. Taxes
    29  
SECTION 3.10. ERISA
    29  
SECTION 3.11. Disclosure
    29  
SECTION 3.12. Federal Reserve Regulations
    29  
SECTION 3.13. No Default
    29  
 
        ARTICLE IV
CONDITIONS

 
       
SECTION 4.01. Effective Date
    30  
SECTION 4.02. Each Credit Event
    31  
 
        ARTICLE V
AFFIRMATIVE COVENANTS

 
       
SECTION 5.01. Financial Statements and Other Information
    31  
SECTION 5.02. Notices of Material Events
    32  
SECTION 5.03. Existence; Conduct of Business
    33  
SECTION 5.04. Payment of Obligations
    33  
SECTION 5.05. Maintenance of Properties; Insurance
    33  
SECTION 5.06. Books and Records; Inspection Rights
    33  
SECTION 5.07. Compliance with Laws and Contractual Obligations
    33  
SECTION 5.08. Use of Proceeds
    33  
SECTION 5.09. Subsidiary Guaranty
    34  
SECTION 5.10. Collateral
    34  
 
        ARTICLE VI
NEGATIVE COVENANTS

 
       
SECTION 6.01. Subsidiary Indebtedness
    34  
SECTION 6.02. Liens
    35  
SECTION 6.03. Fundamental Changes and Asset Sales
    36  
SECTION 6.04. Speculative Swap Agreements
    37  
SECTION 6.05. Transactions with Affiliates
    37  
SECTION 6.06. Restrictive Agreements
    37  
SECTION 6.07. Financial Covenants
    38  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
        ARTICLE VII
EVENTS OF DEFAULT

 
        ARTICLE VIII
THE ADMINISTRATIVE AGENT

 
        ARTICLE IX
MISCELLANEOUS

 
       
SECTION 9.01. Notices
    43  
SECTION 9.02. Waivers; Amendments
    44  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    44  
SECTION 9.04. Successors and Assigns
    45  
SECTION 9.05. Survival
    47  
SECTION 9.06. Counterparts; Integration; Effectiveness
    48  
SECTION 9.07. Severability
    48  
SECTION 9.08. Right of Setoff
    48  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Immunity
    48  
SECTION 9.10. WAIVER OF JURY TRIAL
    49  
SECTION 9.11. Headings
    49  
SECTION 9.12. Confidentiality
    49  
SECTION 9.13. USA PATRIOT Act
    50  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page

EXHIBITS:

Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Opinion of Loan Parties’ Counsel
Exhibit C — List of Closing Documents
Exhibit D — Form of Subsidiary Guaranty
Exhibit E — Form of Pledge Agreement
Exhibit F-1 — Form of Tri-Party Control Agreement
Exhibit F-2 — Form of Safekeeping Control Agreement
Exhibit G — Margin Requirements
Exhibit H — Form of Compliance Certificate
Exhibit I — Form of Increasing Lender Supplement
Exhibit J — Form of Augmenting Lender Supplement

iv



--------------------------------------------------------------------------------



 



          SECURED CREDIT AGREEMENT (this “Agreement”) dated as of October 5,
2007 among NETWORK APPLIANCE, INC., the LENDERS from time to time party hereto,
and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, National
Association, in its capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Commitment” means the aggregate of the Commitments of all
of the Lenders, as reduced or increased from time to time pursuant to the terms
and conditions hereof. As of the Effective Date, the Aggregate Commitment is
$250,000,000.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section

 



--------------------------------------------------------------------------------



 



9.04), and accepted by the Administrative Agent, in the form of Exhibit A or any
other form approved by the Administrative Agent.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.20.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments in accordance with the terms of this Agreement.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Network Appliance, Inc. a Delaware corporation.
          “Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Burdensome Restrictions” means any consensual encumbrance or
restriction of the type described in clause (a) or (b) of Section 6.06 (without
giving effect to any exceptions described in clauses (i) through (v) of such
Section 6.06).
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the Borrower ceasing to own, directly or indirectly, 100% of the issued
and outstanding Equity Interests of each Subsidiary Guarantor except in
accordance with Section 6.03.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

2



--------------------------------------------------------------------------------



 



          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means all assets upon which a security interest or Lien
is from time to time granted to the Administrative Agent, for the benefit of the
relevant Holders of Secured Obligations, under any of the Collateral Documents
or under any of the other Loan Documents.
          “Collateral Documents” means the Pledge Agreement, the Control
Agreements, and all agreements, instruments and documents executed in connection
with this Agreement pursuant to which the Administrative Agent is granted a
security interest in the Collateral, including, without limitation, all security
agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
heretofore, now, or hereafter executed by or on behalf of the Borrower or any of
its Subsidiaries and delivered to the Administrative Agent or any of the Lenders
in connection with this Agreement, together with all agreements and documents
referred to therein or contemplated thereby.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.
          “Consolidated Debt for Borrowed Money” means at any time (1) the sum,
without duplication, of (a) items that, in accordance with GAAP, would be
classified as indebtedness on the consolidated balance sheet of Borrower and its
Subsidiaries and (b) the capitalized portion of any synthetic leases minus
(2) the then aggregate outstanding principal amount of Indebtedness under this
Agreement and under that certain Loan Agreement dated as of March 31, 2006 by
and among Network Appliance Global Ltd. and JPMorgan Chase Bank, National
Association as initial lender and as administrative agent.
          “Consolidated EBITDA” means, with reference to any period, the sum of
the following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted from revenues in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense for such
period, (ii) expense for taxes paid or accrued during such period, (iii) all
amounts attributable to depreciation, (iv) amortization during such period,
(v) extraordinary non-cash charges incurred other than in the ordinary course of
business during such period, (vi) nonrecurring extraordinary non-cash
restructuring charges, and (vii) share-based non-cash compensation expense minus
without duplication and to the extent included in determining such Consolidated
Net Income, (c) interest income, (d) extraordinary non-cash gains realized other
than in the ordinary course of business and (e) any cash payments made during
such period in respect of the item described in clause (vii) above subsequent to
the fiscal quarter in which the relevant share-based non-cash compensation
expense was incurred, all calculated for the Borrower and its Subsidiaries in
accordance with GAAP on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma

3



--------------------------------------------------------------------------------



 



effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
(a) constitutes (i) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (ii) all
or substantially all of the common stock or other Equity Interests of a Person,
and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $50,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $50,000,000.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Borrower and its Subsidiaries calculated on a consolidated basis for such
period with respect to (a) all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP and (b) Swap
Agreements (including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers acceptance
financing and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP).
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period.
          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Borrower and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Control Agreements” means (i) the Tri Party Control Agreement of even
date herewith in the form of Exhibit F-1 by and among the Borrower, the
Administrative Agent and J.P. Morgan Securities Inc. (as amended, restated,
supplemented or otherwise modified from time to time) and (ii) the Safekeeping
Control Agreement of even date herewith in the form of Exhibit F-2 by and among
the Borrower, the Administrative Agent and JPMorgan Chase Bank, National
Association (as amended, restated, supplemented or otherwise modified from time
to time).
          “Credit Event” means a Borrowing.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Determination Date” shall mean (i) so long as no Event of Default has
occurred and is continuing, the last Business Day of each successive two week
period, beginning on October 5, 2007 and (ii) if an Event of Default has
occurred and is continuing, any date as the Administrative Agent may elect in
its sole discretion.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 to the Disclosure Letter.

4



--------------------------------------------------------------------------------



 



          “Disclosure Letter” means the disclosure letter from the Borrower
dated as of the date hereof, as amended or supplemented from time to time by the
Borrower with the written consent of the Administrative Agent, delivered to the
Administrative Agent for the benefit of the Lenders.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions or notices issued or
promulgated by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to employee health
and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning

5



--------------------------------------------------------------------------------



 



the imposition upon the Borrower or any of its ERISA Affiliates of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to such Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income, franchise or similar taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than the United States of America or any political
subdivision thereof. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

6



--------------------------------------------------------------------------------



 



          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, friable asbestos, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
          “Holders of Secured Obligations” means the holders of the Secured
Obligations from time to time and shall include (i) each Lender in respect of
its Loans, (ii) the Administrative Agent and the Lenders in respect of all other
present and future obligations and liabilities of the Borrower and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iii) each indemnified party under
Section 9.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (iv) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan Amendment” has the meaning assigned to such
term in Section 2.20.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are paid or payable,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) the Net Mark-to Market Exposure of all Swap Obligations of such Person, and
(l) any other Off-Balance Sheet Liability. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

7



--------------------------------------------------------------------------------



 



          “Indemnified Taxes” means Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and the Maturity Date, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, or such other period as is requested by
the Borrower and is acceptable to each Lender; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
          “Leverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Borrower, of Consolidated Debt for Borrowed Money as of
the end of such fiscal quarter to Consolidated EBITDA for the period of 4
consecutive fiscal quarters ending with the end of such fiscal quarter.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which
deposits in Dollars of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or other security
interest in, on or of such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or

8



--------------------------------------------------------------------------------



 



any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
          “Liquid Investments” means unrestricted cash and other unrestricted
Permitted Investments reasonably satisfactory to the Administrative Agent.
          “Liquidity” means, with respect to the Borrower and its Subsidiaries
as of any date of determination, the sum of all unrestricted cash and
unrestricted Permitted Investments which are not subject to any Lien (other than
Liens under the Collateral Documents and as permitted under Section 6.02(e)) and
which would be included on the consolidated balance sheet of the Borrower and
such Subsidiaries in accordance with GAAP as of such date of determination.
          “Loan Documents” means this Agreement, the Subsidiary Guaranty, the
Collateral Documents, any promissory notes executed and delivered pursuant to
Section 2.10(e) and any and all other instruments and documents executed and
delivered in connection with any of the foregoing.
          “Loan Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, or (b) the ability of the
Borrower or any other Loan Party to perform any of its obligations under this
Agreement or any other Loan Document or (c) the rights of or benefits available
to the Lenders under this Agreement or any other Loan Document.
          “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
          “Material Subsidiary” means each Subsidiary (a) which, as of the most
recent fiscal quarter of the Borrower, for the period covering the then most
recently ended fiscal year and the portion of the then current fiscal year
ending at the end of such fiscal quarter, for which financial statements have
been delivered pursuant to Section 5.01, contributed greater than five percent
(5%) of the Borrower’s Consolidated EBITDA for such period or (b) which
contributed greater than five percent (5%) of the Borrower’s Consolidated Total
Assets as of such date.
          “Maturity Date” means October 5, 2012.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from each Swap Agreement transaction. “Unrealized
losses” means the fair market value of the cost to such Person of

9



--------------------------------------------------------------------------------



 



replacing such transaction as of the date of determination (assuming such
transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such
transaction as of the date of determination (assuming such transaction was to be
terminated as of that date).
          “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person that is related to retained credit risk, or
(b) any indebtedness, liability or obligation under any so-called “synthetic
lease” transaction entered into by such Person.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for Taxes or other governmental charges that are
not yet due or are being contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere in any material respect with the
ordinary conduct of business of the Borrower or any Subsidiary;
     (g) leases or subleases granted to other Persons and not interfering in any
material respect with the business of the lessor or sublessor;
     (h) Liens arising from precautionary Uniform Commercial Code filings or
similar filings relating to operating leases;

10



--------------------------------------------------------------------------------



 



     (i) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection within the importation
of goods;
     (j) Liens on insurance proceeds securing the premium of financed insurance
proceeds;
     (k) Liens on cash collateral to secure letters of credit, bank guarantees
and banker’s acceptances and Swap Agreements;
     (l) licenses of intellectual property in the ordinary course of business;
     (m) any interest or title of a lessor or sublessor under any lease of real
property or personal property; and
     (n) other Liens on assets (excluding Collateral) securing Indebtedness or
other obligations not prohibited hereunder in an aggregate amount not to exceed
$50,000,000 at any time outstanding;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 365 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of
“A-2” (or better) from S&P or “P-2” (or better) from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof or any other country which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, as amended, to the extent such money market fund is governed thereby,
(ii) are rated AA by S&P and Aa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000;
     (f) investments described in Exhibit G, with a valuation percentage of
greater than 0%; and
     (g) investments made pursuant to a cash management investment policy
approved by the board of directors of the Person making such investment and as
in effect on the Effective Date, as

11



--------------------------------------------------------------------------------



 



such policy may be amended or otherwise modified from time to time with the
written consent of the Administrative Agent.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pledge Agreement” means the Pledge Agreement of even date herewith in
the form of Exhibit E and executed by the Borrower in favor of the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time).
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, National Association as its prime rate
in effect at its principal office in New York City; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Relevant Permitted Liens” means Liens permitted under clauses
(a) through (m) of the definition of Permitted Encumbrances and clause (e) of
Section 6.02.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s.
          “Sale and Leaseback Transaction” means any sale or other transfer of
assets or property by any Person with the intent to lease any such asset or
property as lessee.
          “Secured Obligations” means all indebtedness (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Borrower and its
Subsidiaries to any of the Lenders and the Administrative Agent, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans or other instruments at
any time evidencing any thereof.

12



--------------------------------------------------------------------------------



 



          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Subordinated Indebtedness” means any Indebtedness of the Borrower or
any Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents to the written satisfaction of the
Administrative Agent.
          “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Subsidiary Guarantor” means each Material Subsidiary that is a
Domestic Subsidiary. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 to the Disclosure Letter.
          “Subsidiary Guaranty” means that certain Guaranty dated as of the
Effective Date in the form of Exhibit D (including any and all supplements
thereto) and executed by each Subsidiary Guarantor, and any other guaranty
agreements as are requested by the Administrative Agent and its counsel, in each
case as amended, restated, supplemented or otherwise modified from time to time.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including

13



--------------------------------------------------------------------------------



 



all renewals, extensions and modifications thereof and substitutions therefor),
under (a) any and all Swap Agreements, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Swap Agreement
transaction.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Transactions” means the execution, delivery and performance by the
applicable Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans and the use of the proceeds thereof.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”). Borrowings also may be classified and referred to by Type.
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits to this Agreement
and Schedules to the Disclosure Letter and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

14



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b) Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) Eurodollar Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing as a Eurodollar Loan if the Interest Period requested with respect
thereto would end after the Maturity Date.
          SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

15



--------------------------------------------------------------------------------



 



     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Intentionally Omitted.
          SECTION 2.05. Intentionally Omitted.
          SECTION 2.06. Intentionally Omitted.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

16



--------------------------------------------------------------------------------



 



          (b) To make an election pursuant to this Section (an “Interest
Election Request”), the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be continued as
a Eurodollar Borrowing with an Interest Period of one month’s duration unless
such Interest Period would end after the Maturity Date, in which event such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued beyond its then current Interest
Period as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

17



--------------------------------------------------------------------------------



 



          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $25,000,000 and not less
than $25,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the Aggregate Commitment.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be, absent manifest error, prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

18



--------------------------------------------------------------------------------



 



          SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing without premium
or penalty (but subject to Section 2.16) in whole or in part, subject to prior
notice in accordance with paragraph (c) of this Section.
          (b) If as of any Determination Date, and for any reason, the aggregate
outstanding principal amount of the Revolving Credit Exposures exceeds the value
(on a margin-adjusted basis based on the requirements described on Exhibit G, as
amended, restated, supplemented or otherwise modified from time to time by the
Administrative Agent with the consent of the Borrower) of Liquid Investments of
the Borrower maintained with the Administrative Agent (or an Affiliate thereof)
and pledged to the Administrative Agent for the benefit of the relevant Holders
of Secured Obligations pursuant to the Collateral Documents (the “Pledged
Investments”), then the Borrower shall, within five (5) Business Days of the
determination of such excess, make a mandatory prepayment of the Secured
Obligations or pledge additional Liquid Investments of the Borrower pursuant to
Collateral Documents, in each case in an amount equal to such excess.
Notwithstanding the foregoing, so long as no Default has occurred and is then
continuing and at the Borrower’s option, the Administrative Agent shall hold any
such prepayment to be applied to Eurodollar Loans in escrow (either (x) in an
account under the sole dominion and control of the Administrative Agent or
(y) in an account maintained with the Administrative Agent or an Affiliate
thereof and in respect of which the Borrower has executed and delivered the
Pledge Agreement and the Control Agreements or other Collateral Documents in
form and substance reasonably satisfactory to the Administrative Agent) for the
benefit of the Holders of Secured Obligations and shall release such amounts
upon the expiration of the Interest Periods applicable to any such Eurodollar
Loans being prepaid (it being understood and agreed that interest shall continue
to accrue on the Secured Obligations until such time as such prepayments are
released from escrow and applied to reduce the Secured Obligations); provided,
however, that upon the occurrence of a Default, such escrowed amounts may be
applied to Eurodollar Loans without regard to the expiration of any Interest
Period and the Borrower shall make all payments under Section 3.4 resulting
therefrom.
          (c) The Borrower shall notify the Administrative Agent by telephone
(confirmed by email to claudia.kech@jpmchase.com or such other email addresses
as are specified by the Administrative Agent to the Borrower from time to time)
of any prepayment hereunder (other than a mandatory prepayment in accordance
with paragraph (b) of this Section) (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in such prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13.
          SECTION 2.12. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at 0.05% on the average daily amount of the unused portion of the
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such

19



--------------------------------------------------------------------------------



 



commitment fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any commitment fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, the
Commitment of each Lender shall be deemed used to the extent of the Revolving
Credit Exposure of such Lender.
          (b) Intentionally Omitted.
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus 0.125%.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

20



--------------------------------------------------------------------------------



 



          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
          (c) A certificate of a Lender setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

21



--------------------------------------------------------------------------------



 



          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any applicable prepayment pursuant to Section 2.11), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth in reasonable detail the calculation of
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.
          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes imposed on or
incurred by the Administrative Agent or a Lender to the relevant Governmental
Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties,

22



--------------------------------------------------------------------------------



 



interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the calculation of the amount of such payment
or liability delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 3:00 p.m., New York City time
on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York 10017 and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

23



--------------------------------------------------------------------------------



 



          (b) Any proceeds of Collateral received by the Administrative Agent
(i) not constituting a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements under the Loan Documents, including amounts then due under the
Loan Documents to the Administrative Agent from the Borrower or any other Loan
Party, second, to pay any fees or expense reimbursements then due under the Loan
Documents to the Lenders from the Borrower or any other Loan Party, third, to
pay interest then due and payable on the relevant Loans secured by such
Collateral ratably, fourth, to prepay principal on the relevant Loans secured by
such Collateral ratably (with amounts applied to the relevant Loans applied to
installments of such Loans in inverse order of maturity), and fifth, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender by any Loan Party. The Administrative Agent and the Lenders shall have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Secured Obligations.
          (c) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the

24



--------------------------------------------------------------------------------



 



date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
          SECTION 2.20. Expansion Option. The Borrower may from time to time
elect to increase the Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$50,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $250,000,000.
The Borrower may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Borrower and such

25



--------------------------------------------------------------------------------



 



Increasing Lender execute an agreement substantially in the form of Exhibit I
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit J
hereto. Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a pro forma
basis reasonably acceptable to the Administrative Agent) with the covenants
contained in Section 6.07 and (ii) the Administrative Agent shall have received
documents consistent with those delivered on the Effective Date as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase. On the effective date of any increase in the
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment (an
“Incremental Term Loan Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.
          SECTION 2.21. Senior Debt. The Borrower hereby designates all Secured
Obligations now or hereinafter incurred or otherwise outstanding, and agrees
that the Secured Obligations shall at all times constitute, senior indebtedness
and designated senior indebtedness, or terms of similar import, which are
entitled to the benefits of the subordination provisions of all Subordinated
Indebtedness.

26



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower
and its Subsidiaries is duly incorporated or organized, validly existing and in
good standing (to the extent such concept applies to such entity) under the laws
of the jurisdiction of its incorporation or organization, as the case may be,
has all requisite power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required. Schedule 3.01 to the Disclosure Letter (as
supplemented from time to time) identifies each Subsidiary, if such Subsidiary
is a Material Subsidiary that is a Domestic Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class in its capital or other equity interests owned
by the Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding. All of the outstanding shares in its capital
and other equity interests of each Subsidiary are validly issued and outstanding
and fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 3.01 to the Disclosure Letter as owned by the Borrower or
another Subsidiary are owned, beneficially, legally and/or of record, by the
Borrower or any Subsidiary free and clear of all Liens other than Permitted
Encumbrances. Except as indicated on Schedule 3.01 to the Disclosure Letter,
there are no outstanding commitments or other obligations of the Borrower or any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class in its capital or other equity interests of the
Borrower or any Subsidiary.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s corporate or other powers and have been duly authorized
by all necessary corporate and, if required, stockholder or shareholder action.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries; other than Liens created pursuant to the
Collateral Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended April 27, 2007 reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended July 27, 2007, certified by its chief
financial officer. Such financial

27



--------------------------------------------------------------------------------



 



statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
          (b) Since April 27, 2007, there has been no material adverse change in
the business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties and Insurance. (a) Each of the Borrower and
its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
The Borrower maintains, and has caused each Subsidiary to maintain, with
financially sound and reputable insurance companies insurance on all their real
and personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. There are no Liens on any of the
real or personal properties of the Borrower or any Subsidiary except for Liens
permitted by Section 6.02.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and, to the Borrower’s knowledge, the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.06. Litigation, Labor Matters and Environmental Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.
          (b) There are no labor controversies pending against or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries (i) which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
          (c) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, none of the Borrower or any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          (d) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

28



--------------------------------------------------------------------------------



 



          SECTION 3.07. Compliance with Laws and Agreements; No Burdensome
Restrictions. Each of the Borrower and its Subsidiaries is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except, in each case, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Neither the Borrower nor any Subsidiary is party or
subject to any law, regulation, rule or order, or any obligation under any
agreement or instrument, that has had, or could reasonably be expected to result
in, a Material Adverse Effect. The Borrower is not subject to any Burdensome
Restrictions except Burdensome Restrictions permitted by reference to
Section 6.06.
          SECTION 3.08. Investment Company Status. Neither the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
          SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. To the extent not previously disclosed
pursuant to the Borrower’s filings with the Securities and Exchange Commission
on or prior to the Effective Date, the Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Affiliates is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the written reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or, when taken together with the Borrower’s
filings with the Securities and Exchange Commission, omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information or results, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
          SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Following the application of the proceeds of
each Borrowing, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 6.02 or Section 6.03 or subject to any
restriction contained in any Loan Document will be “margin stock” within the
meaning of Regulation U.
          SECTION 3.13. No Default. No Default has occurred and is continuing.

29



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from
(i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) each initial Subsidiary Guarantor either (A) a
counterpart of the Subsidiary Guaranty signed on behalf of such Subsidiary
Guarantor or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of the Subsidiary Guaranty) that such Subsidiary Guarantor has signed a
counterpart of the Subsidiary Guaranty.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Loan
Parties, substantially in the form of Exhibit B, and covering such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
     (c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) satisfactory
financial statement projections through and including the Borrower’s 2012 fiscal
year, together with such information as the Administrative Agent and the Lenders
shall reasonably request (including, without limitation, a detailed description
of the assumptions used in preparing such projections).
     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the incorporation or organization, existence and good standing of
the initial Loan Parties, the authorization of the Transactions and any other
legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit C.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer or a Financial Officer,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
     (f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions and the continuing operations of the Borrower and its Subsidiaries
have been obtained and are in full force and effect.

30



--------------------------------------------------------------------------------



 



     (g) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing, except to the extent such representation and warranty
specifically refers to an earlier date, in which case it shall be true and
correct in all material respects as of such earlier date.
     (b) At the time of and immediately after giving effect to such Borrowing,
no Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, the Borrower covenants and agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
     (a) within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized international standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
     (b) within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, shareholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its

31



--------------------------------------------------------------------------------



 



consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a compliance certificate of a Financial Officer of the
Borrower in the form of Exhibit H hereto (i) certifying as to whether a Default
has occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.07 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and
     (e) promptly following any request therefor, such other information
regarding the operations, business affairs, assets and financial condition of
the Borrower or any Subsidiary, or compliance with the terms of this Agreement,
as the Administrative Agent or any Lender may reasonably request.
Reports or financial information required to be delivered pursuant to
Sections 5.01(a) or 5.01(b) (to the extent any such financial statements,
reports, proxy statements or other materials are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which Borrower posts such report or provides a link thereto on its website on
the internet; provided that Borrower shall provide paper copies to the
Administrative Agent of the compliance certificates required by Section 5.01(c).
Notwithstanding the foregoing, the Borrower shall deliver paper copies of any
financial statement referred to in Section 5.01 to the Administrative Agent if
the Administrative Agent requests the Borrower to furnish such paper copies
until written notice to cease delivering such paper copies is given by the
Administrative Agent.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect; and
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
     (d) any other development that results in a Material Adverse Effect.

32



--------------------------------------------------------------------------------



 



Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
          SECTION 5.04. Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
          SECTION 5.06. Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made in all material
respects and sufficient to prepare financial statements in accordance with GAAP.
The Borrower will, and will cause each of its Material Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested. Notwithstanding the
foregoing, neither the Borrower nor its Subsidiaries shall be required to
disclose or discuss, or permit the inspection, examination or making of extracts
of any document, book, record or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent, such Lender or their representatives is
then prohibited by applicable law or any agreement binding on Borrower or its
Subsidiaries or (iii) is protected from disclosure by the attorney-client
privilege or the attorney work product privilege.
          SECTION 5.07. Compliance with Laws and Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority (including without
limitation Environmental Laws), and all agreements and other contractual
instruments, applicable to it or its property, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only to finance the working capital needs, and for general corporate purposes,
of the Borrower and its Subsidiaries in the ordinary course of business. No part
of the proceeds of any Loan will be used,

33



--------------------------------------------------------------------------------



 



whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. Following the
application of the proceeds of each Borrowing, not more than 25% of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis) subject to the provisions of Section 6.02 or
Section 6.03 or subject to any restriction contained in any Loan Document will
be “margin stock” within the meaning of Regulation U.
          SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any
event within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Domestic Subsidiary qualifies as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definitions of “Material Subsidiary” and “Subsidiary
Guarantor”, the Borrower shall provide the Administrative Agent with written
notice thereof setting forth information in reasonable detail describing the
material assets of such Person and shall cause each such Subsidiary which also
qualifies as a Subsidiary Guarantor to deliver to the Administrative Agent a
joinder to the Subsidiary Guaranty (in the form contemplated thereby) pursuant
to which such Subsidiary agrees to be bound by the terms and provisions of
thereof, such Subsidiary Guaranty to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
          SECTION 5.10. Collateral. The Borrower will cause Liquid Investments
of the Borrower in an aggregate amount of not less than the then outstanding
principal amount of the Revolving Credit Exposures (on a margin-adjusted basis
based on the requirements described on Exhibit G, as amended, restated
supplemented or otherwise modified from time to time by the Administrative Agent
with the consent of the Borrower) to be subject at all times (subject to the
5-Business Day period for mandatory prepayment set forth in Section 2.11(b)) to
first priority, perfected Liens (subject only to Relevant Permitted Liens) in
favor of the Administrative Agent for the benefit of the relevant Holders of
Secured Obligations to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents and to take all such actions
reasonably requested by the Administrative Agent in connection therewith.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:
          SECTION 6.01. Subsidiary Indebtedness. The Borrower will not permit
any Subsidiary to create, incur, assume or permit to exist any Indebtedness,
except:
          (a) the Secured Obligations and any other Indebtedness created under
the Loan Documents;
          (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01 to the Disclosure Letter and extensions, renewals and replacements
of any such Indebtedness that do not increase the then outstanding principal
amount thereof;
          (c) Indebtedness of (i) any Subsidiary to any Loan Party and (ii) any
Subsidiary that is not a Loan Party to any other Subsidiary that is not a Loan
Party;

34



--------------------------------------------------------------------------------



 



          (d) Guarantees by any Subsidiary of Indebtedness of the Borrower or
any other Subsidiary;
          (e) Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvements of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
(and additions, accessions, parts, improvement and attachments thereto and the
proceeds thereof) prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the then outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 120 days after such acquisition or the completion of such construction
or improvement; and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
          (f) Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;
          (g) Indebtedness of any Subsidiary as an account party in respect of
letters of credit, bank guarantees and bankers’ acceptances;
          (h) Indebtedness in respect of Swap Agreements permitted under
Section 6.04;
          (i) Indebtedness of Subsidiaries which are not Loan Parties in an
aggregate principal amount not exceeding 5% of Consolidated Total Assets at any
time outstanding; and
          (j) other Indebtedness of any Subsidiary which is a Loan Party so long
as, at the time of the incurrence thereof and after giving effect thereto (on a
pro forma basis), the Borrower is in pro forma compliance with the maximum
Leverage Ratio permitted under Section 6.07(a).
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it (and for purposes hereof, any
capital stock issued by the Borrower which is held by the Borrower as treasury
stock shall not be deemed to be property or an asset of the Borrower and shall
not be subject to this Section 6.02), or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
          (a) Permitted Encumbrances;
          (b) any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02 to the
Disclosure Letter; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
          (c) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or

35



--------------------------------------------------------------------------------



 



assets of the Borrower or any Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
          (d) Liens on fixed or capital assets (and additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness not otherwise prohibited under
this Agreement, (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within one hundred twenty (120) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any Subsidiary;
          (e) customary bankers’ Liens and rights of setoff arising by operation
of law or contract and incurred on deposits made in the ordinary course of
business or on deposit or securities accounts;
          (f) assignments of the right to receive income effected (i) as a part
of the sale of a Subsidiary or a business unit or (ii) for factoring in the
ordinary course of business;
          (g) Liens on any cash earnest money deposit made by the Borrower or
any Subsidiary in connection with any letter of intent or acquisition agreement
that is not prohibited by this Agreement;
          (h) customary Liens granted in favor a trustee to secure fees and
other amounts owing to such trustee under an indenture or other agreement
pursuant to Indebtedness not otherwise prohibited under this Agreement; and
          (i) Liens created under the Collateral Documents.
          SECTION 6.03. Fundamental Changes and Asset Sales.
     (a) The Borrower will not, and will not permit any Subsidiary to, merge
into, consolidate with, or otherwise be acquired by, any other Person, or sell,
transfer, lease or otherwise dispose (including pursuant to a Sale and Leaseback
Transaction) of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or here-after acquired, and
for purposes hereof, any capital stock issued by the Borrower which is held by
the Borrower as treasury stock shall not be deemed to be property or an asset of
the Borrower and shall not be subject to this Section 6.03), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into a Loan Party in a transaction in which the surviving
entity is such Loan Party (provided that any such merger involving the Borrower
must result in the Borrower as the surviving entity), (ii) any wholly owned
Subsidiary may merge into or consolidate with any wholly owned Subsidiary in a
transaction in which the surviving entity is a wholly owned Subsidiary and no
Person other than the Borrower or a wholly owned Subsidiary receives any
consideration, provided that if any such merger described in this clause
(ii) shall involve a Loan Party, the surviving entity of such merger shall be a
Loan Party, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to a Loan Party or any wholly owned Subsidiary pursuant to a
transaction not otherwise prohibited under this Agreement, (iv) any Subsidiary
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or

36



--------------------------------------------------------------------------------



 



dissolution is in the best interests of the Borrower, (v) the Borrower may merge
with any other Person so long as the Borrower is the surviving entity, (vi) any
Subsidiary may merge with any other Person so long as the surviving entity is,
in the case of a Subsidiary Guarantor, the Subsidiary Guarantor, and in all
other cases, a wholly owned Subsidiary and (vii) any Subsidiary other than a
Subsidiary Guarantor may merge into, and Borrower or any Subsidiary may dispose
of assets to, any other Person so long as Borrower delivers a certificate to the
Administrative Agent demonstrating pro forma compliance with Section 6.07 after
giving effect to such transaction.
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
     (c) The Borrower will not, and will not permit any of its Subsidiaries to,
change its fiscal year to end on a day other than as such fiscal year end is
currently determined or change the Borrower’s method of determining fiscal
quarters.
          SECTION 6.04. Speculative Swap Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests or Subordinated Indebtedness of the Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.
          SECTION 6.05. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate, (c) to enter into indemnification
arrangements with or to pay customary fees and reimburse out-of-pocket expenses
of directors or (d) as set forth on the Disclosure Letter.
          SECTION 6.06. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, by any Loan Document, by
any document relating to the Borrower’s unsecured syndicated revolving credit
facility from certain lenders and JPMorgan Chase Bank, National Association as
administrative agent, or by any document relating to the Borrower’s synthetic
lease facilities, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.06 to the
Disclosure Letter (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of assets or of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to such assets or such Subsidiary that are to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured

37



--------------------------------------------------------------------------------



 



Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases,
licenses, joint venture agreements and other agreements entered into in the
ordinary course of business restricting the assignment thereof.
          SECTION 6.07. Financial Covenants.
          (a) Maximum Leverage Ratio. The Borrower will not permit the Leverage
Ratio to be greater than 3.0 to 1.0.
          (b) Minimum Liquidity. The Borrower and its Subsidiaries on a
consolidated basis shall maintain, at all times, Liquidity of not less than
$300,000,000.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days;
          (c) any written representation or warranty made or deemed made by or
on behalf of any Loan Party in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any written report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
          (d) (i) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower’s existence), 5.08, 5.09 or 5.10 or in Article VI or (ii) any Loan
Document shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or the Borrower or any Subsidiary
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document or any of its obligations thereunder or any Lien in favor of the
Administrative Agent under the Loan Documents shall not have the priority
contemplated by the Loan Documents, subject to Relevant Permitted Liens;
          (e) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article) and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of the Required Lenders);

38



--------------------------------------------------------------------------------



 



          (f) the Borrower or any Subsidiary shall fail to make any payment of
principal or interest in respect of any Material Indebtedness, when and as the
same shall become due and payable after giving effect to any applicable grace
period;
          (g) with respect to any Material Indebtedness, any event or condition
occurs that results in such Material Indebtedness becoming due prior to its
scheduled maturity (other than by regularly scheduled redemptions or by
conversion of any convertible debt instrument pursuant to its terms unless such
redemption or conversion results from a default thereunder or an event of the
type that constitutes an Event of Default) or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
          (i) the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
          (j) the Borrower or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by a creditworthy
insurer), shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor holding a
judgment in excess of $50,000,000 to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;
          (l) an ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect; or
          (m) a Change in Control shall occur;

39



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations accrued under the Loan Documents, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other Secured Obligations accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
Uniform Commercial Code (as in effect from time to time in the State of New York
or any other state the laws of which are required to be applied in connection
with the issue of perfection of security interests under any of the Collateral
Documents).
ARTICLE VIII
The Administrative Agent
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf, including execution of the other Loan Documents, and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross

40



--------------------------------------------------------------------------------



 



negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for one or more of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate,

41



--------------------------------------------------------------------------------



 



continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
          None of the Lenders, if any, identified in this Agreement as a
Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Syndication Agent or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
          Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.
          The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
          In its capacity, the Administrative Agent is a “representative” of the
Holders of Secured Obligations within the meaning of the term “secured party” as
defined in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents. Each Lender
agrees that no Holder of Secured Obligations (other than the Administrative
Agent) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the relevant Holders of Secured Obligations upon the terms of the
Collateral Documents. In the event that any Collateral is hereafter pledged by
any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the relevant Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Administrative Agent on behalf of the
relevant Holders of Secured Obligations. The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) upon
termination of the Commitments and payment and satisfaction of all of the
Secured Obligations (other than contingent indemnity obligations) at any time
arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby; (ii) as permitted by, but only in
accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five Business Days’ prior written request by the
Borrower to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the relevant Holders of Secured Obligations herein or
pursuant hereto upon the Collateral that was sold or transferred;

42



--------------------------------------------------------------------------------



 



provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
          The Administrative Agent is hereby authorized by the Lenders and their
affiliated Holders of Secured Obligations to execute and deliver any documents
necessary or appropriate to create and perfect the rights of pledge for the
benefit of the relevant Holders of Secured Obligations.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to it at 7301 Kit Creek Road, P.O. Box 13917
Research Triangle Park, North Carolina 27709, Attention of Ingemar Lanevi, Vice
President, Corporate Treasurer (Telecopy No. (408) 822-4412), with a copy to 495
East Java Drive, Sunnyvale, California 94089, Attention of Christopher Afarian
(Telecopy No. (408) 822-4455);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of
Claudia Kech (Telecopy No. (312) 385-7096), with a copy to JPMorgan Chase Bank,
National Association, 560 Mission Street, 18th Floor, San Francisco, California
94105, Attention of Alex McKindra (Telecopy No. (415) 315-8483) and JPMorgan
Chase Bank, National Association, 277 Park Avenue, 16th Floor, New York, New
York 10172, Attention of Anthony Galea (Telecopy No. (866) 682-7113); and
     (iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

43



--------------------------------------------------------------------------------



 



          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender may have had
notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender, (ii) reduce the
principal amount of any Loan Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18 (c) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vi) release all or substantially all of the Subsidiary
Guarantors from their respective obligations under the Subsidiary Guaranty or
release all or substantially all of the Collateral, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, or any Lender, in connection with the enforcement
or protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
          (b) The Borrower shall indemnify the Administrative Agent, and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with,

44



--------------------------------------------------------------------------------



 



or as a result of (i) the execution or delivery of any Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability of the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory to the extent any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, the Loan Documents or any agreement or instrument contemplated thereby, the
Transactions, any Loan or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of (A) the Administrative Agent and
(B) so long as no Event of Default has occurred and is continuing or the
assignment is to a Person other than a Lender, an Affiliate of a Lender or an
Approved Fund, the Borrower.
     (ii) Assignments shall be subject to the following additional conditions:

45



--------------------------------------------------------------------------------



 



     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
the Administrative Agent otherwise consents;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the

46



--------------------------------------------------------------------------------



 



terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) and (f) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in

47



--------------------------------------------------------------------------------



 



connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the Secured Obligations now or hereafter
existing held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process; Waiver of Immunity. (a) This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan

48



--------------------------------------------------------------------------------



 



Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) on a need to know
basis to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its

49



--------------------------------------------------------------------------------



 



advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or any agreement contemplated by clause (f) of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower, any Subsidiary or their respective business, other
than any such information that is available to the Administrative Agent, or any
Lender on a nonconfidential basis prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES) AND
ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
[Signature Pages Follow]

50



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            NETWORK APPLIANCE, INC.,
as the Borrower
      By   /s/ Ingemar Lanevi         Name:   Ingemar Lanevi        Title:   VP
and Corporate Treasurer        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Administrative Agent
      By   /s/ Anthony Galea         Name:   Anthony Galea        Title:   Vice
President   

Signature Page to Secured Credit Agreement
Network Appliance, Inc.
October 2007

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

          LENDER   COMMITMENT
 
       
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
  $ 250,000,000  
 
       
TOTAL COMMITMENTS
  $ 250,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

     
1. Assignor:
 
 
 
   
2. Assignee:
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
   
3. Borrower(s):
  Network Appliance, Inc.
 
   
4. Administrative Agent:
  JPMorgan Chase Bank, National Association, as the administrative agent under
the Credit Agreement
 
   
5. Credit Agreement:
  The Secured Credit Agreement dated as of October 5, 2007 among Network
Appliance, Inc., the Lenders parties thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent
 
   
6. Assigned Interest:
   

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



            Aggregate Amount of   Amount of   Percentage Assigned
Commitment/Loans for   Commitment/   of all Lenders   Loans Assigned  
Commitment/Loans2
$
  $     %
$
  $     %
$
  $     %

Effective Date:                                          ___, 20___ [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:           ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:        

          Consented to and Accepted:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Title:           [Consented to:]3

NETWORK APPLIANCE, INC.
      By:           Title:          

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   To be added only if the consent of the Borrower
is required by the terms of the Credit Agreement.

2



--------------------------------------------------------------------------------



 



ANNEX I
[_____________]1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment
 

1   Describe Credit Agreement at option of Administrative Agent.

 



--------------------------------------------------------------------------------



 



and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
OPINION OF COUNSEL FOR THE LOAN PARTIES
[ATTACHED]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LIST OF CLOSING DOCUMENTS
NETWORK APPLIANCE, INC.
SECURED CREDIT FACILITY
October 5, 2007
LIST OF CLOSING DOCUMENTS1
A. LOAN DOCUMENTS

1.   Secured Credit Agreement (the “Credit Agreement”) by and among Network
Appliance, Inc., a Delaware corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
National Association, in its capacity as Administrative Agent for itself and the
other Lenders (the “Administrative Agent”), evidencing a cash secured revolving
credit facility to the Borrower from the Lenders in an initial aggregate
principal amount of $250,000,000.

EXHIBITS

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B
  —   Form of Opinion of Loan Parties’ Counsel
Exhibit C
  —   List of Closing Documents
Exhibit D
  —   Form of Subsidiary Guaranty
Exhibit E
  —   Form of Pledge Agreement
Exhibit F-1
  —   Form of Tri-Party Control Agreement
Exhibit F-2
  —   Form of Safekeeping Control Agreement
Exhibit G
  —   Margin Requirements
Exhibit H
  —   Form of Compliance Certificate
Exhibit I
  —   Form of Increasing Lender Supplement
Exhibit J
  —   Form of Augmenting Lender Supplement

2.   Disclosure Letter executed by the Borrower in favor of the Administrative
Agent and the Lenders.

3.   Notes executed by the Borrower in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.
  4.   Pledge Agreement executed by the Borrower in favor of the Administrative
Agent.   5.   Tri-Party Control Agreement executed by the Borrower, the
Administrative Agent and J.P. Morgan Securities Inc.

 

1   Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel

 



--------------------------------------------------------------------------------



 



6.   Safekeeping Control Agreement executed by the Borrower, the Administrative
Agent and JPMorgan Chase Bank, National Association

B. CORPORATE DOCUMENTS

7.   Certificate of a Director, Secretary or Assistant Secretary or other duly
appointed and authorized officer of the Borrower certifying (i) that there have
been no changes in the Certificate of Incorporation or other charter document of
the Borrower, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
incorporation or organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of the Borrower as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of the Borrower authorizing the execution, delivery and performance of each
Loan Document to which it is a party, and (iv) the names and true signatures of
the incumbent officers of the Borrower authorized to sign the Loan Documents to
which it is a party and authorized to request a Borrowing under the Credit
Agreement.

8.   Good Standing Certificate for the Borrower from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization.

C. OPINIONS

9.   Opinion of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the
Borrower.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

10.   A Certificate signed by a Financial Officer certifying the following:
(i) all of the representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct and (ii) no Default has occurred and is
then continuing.

2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SUBSIDIARY GUARANTY
GUARANTY
          THIS GUARANTY (as amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of [               ],
2007, by and among each of the undersigned (the “Initial Guarantors” and along
with any additional Subsidiaries of the Borrower which become parties to this
Guaranty by executing a supplement hereto in the form attached as Annex I, the
“Guarantors”) in favor of the Administrative Agent, for the ratable benefit of
the Holders of Guaranteed Obligations (as defined below), under the Credit
Agreement referred to below.
WITNESSETH
          WHEREAS, NETWORK APPLIANCE, INC., a Delaware corporation (the
“Borrower”), the institutions from time to time parties thereto as lenders (the
“Lenders”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as
contractual representative (the “Administrative Agent”), have entered into a
certain Secured Credit Agreement dated as of October 5, 2007 (as the same may be
amended, modified, supplemented and/or restated, and as in effect from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit and other financial accommodations to be made
by the Lenders to the Borrower;
          WHEREAS, it is a condition precedent to the extensions of credit by
the Lenders under the Credit Agreement that each of the Guarantors (constituting
all of the Subsidiaries of the Borrower required to execute this Guaranty
pursuant to Section 5.09 of the Credit Agreement) execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Secured Obligations; and
          WHEREAS, in consideration of the direct and indirect financial and
other support that the Borrower has provided, and such direct and indirect
financial and other support as the Borrower may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, each of the Guarantors is willing to guarantee
the Secured Obligations of the Borrower;
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
          SECTION 1. Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
          SECTION 2. Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants (which representations and warranties shall
be deemed to have been renewed at the time of the making, conversion or
continuation of any Loan that:
     (A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each

 



--------------------------------------------------------------------------------



 



jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority could not reasonably be expected to have a
Material Adverse Effect.
     (B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     (C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
material instrument or material agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its property, is
bound, or (ii) conflict with, or constitute a default under, or result in, or
require, the creation or imposition of any Lien in, of or on its property
pursuant to the terms of, any such indenture, material instrument or material
agreement (other than any Loan Document). No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by it, is required to be obtained by it in connection with the
execution, delivery and performance by it of, or the legality, validity, binding
effect or enforceability against it of, this Guaranty.
          In addition to the foregoing, each of the Guarantors covenants that,
so long as any Lender has any Commitment outstanding under the Credit Agreement
or any amount payable under the Credit Agreement or any other Guaranteed
Obligations (as defined below) shall remain unpaid, it will, and, if necessary,
will enable the Borrower to, fully comply with those covenants and agreements of
the Borrower applicable to such Guarantor set forth in the Credit Agreement.
          SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Secured Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement, (ii) all other amounts payable by the Borrower
or any of its Subsidiaries under the Credit Agreement and the other Loan
Documents and (iii) the punctual and faithful performance, keeping, observance,
and fulfillment by the Borrower of all of the agreements, conditions, covenants,
and obligations of the Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations” and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Guaranteed Obligations”). Upon (x) the failure
by the Borrower or any of its Affiliates, as applicable, to pay punctually any
such amount or perform such obligation, and (y) such failure continuing beyond
any applicable grace or notice and cure period, each of the Guarantors agrees
that it shall forthwith on demand pay such amount or perform such obligation at
the place and in the manner specified in the Credit Agreement or the relevant
Loan Document, as the case may be. Each of the Guarantors hereby agrees that
this Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and is not a guaranty of collection.

2



--------------------------------------------------------------------------------



 



          SECTION 4. Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:
     (A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
     (B) any modification or amendment of or supplement to the Credit Agreement
or any other Loan Document, including, without limitation, any such amendment
which may increase the amount of, or the interest rates applicable to, any of
the Secured Obligations guaranteed hereby;
     (C) any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
     (D) any change in the corporate, partnership or other existence, structure
or ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;
     (E) the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
     (F) the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against the Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Credit Agreement, any
other Loan Document, or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by the
Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;
     (G) the failure of the Administrative Agent to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

3



--------------------------------------------------------------------------------



 



     (H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;
     (I) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
     (J) the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;
     (K) the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof by or with any other
guarantor; or
     (L) any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.
          SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In
Certain Circumstances. Each of the Guarantors’ obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations (other than
contingent indemnity obligations) shall have been paid in full in cash and the
Commitments shall have terminated or expired. If at any time any payment of the
principal of or interest on any Loan, any Reimbursement Obligation or any other
amount payable by the Borrower or any other party under the Credit Agreement or
any other Loan Document is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
each of the Guarantors’ obligations hereunder with respect to such payment shall
be reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated, but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations. As used herein, “Dollar Amount” of any currency means the
equivalent in such currency of such amount of dollars, most recently calculated
by the Administrative Agent on the basis of the arithmetical mean of the buy and
sell spot rates of exchange of the Administrative Agent for such currency on the
London market.
          SECTION 6. General Waivers; Additional Waivers.
     (A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

4



--------------------------------------------------------------------------------



 



     (B) Additional Waivers. Notwithstanding anything herein to the contrary,
each of the Guarantors hereby absolutely, unconditionally, knowingly, and
expressly waives:
     (i) any right it may have to revoke this Guaranty as to future indebtedness
under the Loan Documents;
     (ii) (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
     (iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any Collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;
     (iv) (a) any rights to assert against the Administrative Agent and the
other Holders of Guaranteed Obligations any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

5



--------------------------------------------------------------------------------



 



     (v) any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect (or any successor statute), to limit the amount of,
or any collateral securing, its claim against the Guarantors.
          SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
     (A) Subordination of Subrogation. Until the Guaranteed Obligations (other
than contingent indemnity obligations) have been indefeasibly paid in full in
cash, the Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations or the Administrative Agent now have or may
hereafter have against the Borrower, any endorser or any guarantor of all or any
part of the Guaranteed Obligations or any other Person, and, until the
Guaranteed Obligations (other than contingent indemnity obligations) have been
indefeasibly paid in cash, the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Holders of Guaranteed
Obligations and the Administrative Agent to secure the payment or performance of
all or any part of the Guaranteed Obligations or any other liability of the
Borrower to the Holders of Guaranteed Obligations. Should any Guarantor have the
right, notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations (other than contingent
indemnity obligations) and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
(other than contingent indemnity obligations) are indefeasibly paid in full in
cash. Each Guarantor acknowledges and agrees that this subordination is intended
to benefit the Administrative Agent and the other Holders of Guaranteed
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Guaranteed Obligations and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 7(A).
     (B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations (other than contingent indemnity
obligations); provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal and interest from
any Obligor with respect to Intercompany Indebtedness. Notwithstanding any right
of any Guarantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Guarantor, whether now
or hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Holders of Guaranteed
Obligations and the Administrative Agent in those assets. No Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied (in cash) and all financing arrangements pursuant
to any Loan Document have been terminated. If all or any part of the assets of
any Obligor, or the proceeds

6



--------------------------------------------------------------------------------



 



thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations (other than contingent indemnity obligations) shall have
first been fully paid and satisfied (in cash). Should any payment, distribution,
security or instrument or proceeds thereof be received by the applicable
Guarantor upon or with respect to the Intercompany Indebtedness after any
Insolvency Event and prior to the satisfaction of all of the Guaranteed
Obligations (other than contingent indemnity obligations) and the termination of
all financing arrangements pursuant to any Loan Document among the Borrower and
the Holders of Guaranteed Obligations, such Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the Holders of Guaranteed
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Guaranteed Obligations, in precisely the form
received (except for the endorsement or assignment of the Guarantor where
necessary), for application to any of the Guaranteed Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the Guarantor
as the property of the Holders of Guaranteed Obligations. If any such Guarantor
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that until the Guaranteed
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document among the Borrower and the Holders of Guaranteed Obligations have been
terminated, except as otherwise permitted by the Credit Agreement, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.
          SECTION 8. Contribution with Respect to Guaranteed Obligations.
     (A) To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations (other
than contingent indemnity obligations) satisfied by such Guarantor Payment in
the same proportion as such Guarantor’s “Allocable Amount” (as defined below)
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Guarantors as determined immediately
prior to the making of such Guarantor Payment, then, following indefeasible
payment in full in cash of the Guaranteed Obligations (other than contingent
indemnity obligations) and termination of the Credit Agreement, such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
     (B) As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of

7



--------------------------------------------------------------------------------



 



Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.
     (C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
     (D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
     (E) The rights of the indemnifying Guarantors against other Guarantors
under this Section 8 shall be exercisable upon the full and indefeasible payment
of the Guaranteed Obligations (other than contingent indemnity obligations) in
cash and the termination of the Credit Agreement.
          SECTION 9. Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower under the Credit Agreement or any
other Loan Document is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement or any other Loan Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the
Administrative Agent.
          SECTION 10. Notices. All notices, requests and other communications to
any party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Borrower at the
address of the Borrower set forth in the Credit Agreement or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of such
Article IX.
          SECTION 11. No Waivers. No failure or delay by the Administrative
Agent or any other Holder of Guaranteed Obligations in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Credit Agreement and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
          SECTION 12. Successors and Assigns. This Guaranty is for the benefit
of the Administrative Agent and the other Holders of Guaranteed Obligations and
their respective successors and permitted assigns; provided, that no Guarantor
shall have any right to assign its rights or obligations hereunder without the
consent of the Required Lenders, and any such assignment in violation of this
Section 12 shall be null and void; and in the event of an assignment of any
amounts payable under the Credit Agreement or the other Loan Documents in
accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns.
          SECTION 13. Changes in Writing. Other than in connection with the
addition of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged

8



--------------------------------------------------------------------------------



 



or terminated orally, but only in writing signed by each of the Guarantors and
the Administrative Agent with the consent of the Required Lenders under the
Credit Agreement.
          SECTION 14. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
          SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.
     (A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING
BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW
YORK.
     (B) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM (OTHER THAN ANY COMPULSORY COUNTERCLAIM) RELATED TO THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY IN SUCH ACTION.
     (C) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.
          SECTION 16. No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty. In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

9



--------------------------------------------------------------------------------



 



          SECTION 17. Taxes, Expenses of Enforcement, etc.
     (A) Taxes.
          (i) All payments by any Guarantor to or for the account of any Lender,
the Administrative Agent or any other Holder of Guaranteed Obligations hereunder
or under any promissory note shall be made free and clear of and without
deduction for any and all Taxes (other than Excluded Taxes). If any Guarantor
shall be required by law to deduct any Taxes (other than Excluded Taxes) from or
in respect of any sum payable hereunder to any Lender, the Administrative Agent
or any other Holder of Guaranteed Obligations, (a) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 17(A)) such
Lender, the Administrative Agent or any other Holder of Guaranteed Obligations
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (b) such Guarantor shall make such deductions,
(c) such Guarantor shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (d) such Guarantor shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.
          (ii) In addition, the Guarantors hereby agree to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any promissory note or from the execution or delivery of, or otherwise with
respect to, this Guaranty or any promissory note (“Other Taxes”).
          (iii) The Guarantors hereby agree to indemnify the Administrative
Agent, each Lender and any other Holder of Guaranteed Obligations for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 17(A)) paid by the
Administrative Agent, such Lender or such other Holder of Guaranteed Obligations
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto. Payments due under this indemnification shall be made
within thirty (30) days of the date the Administrative Agent, such Lender or
such other Holder of Guaranteed Obligations makes demand therefor.
          (iv) By accepting the benefits hereof, each Foreign Lender agrees that
it will comply with Section 2.17(e) of the Credit Agreement.
     (B) Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, after the occurrence and during the continuance of an Event of
Default under the Credit Agreement, the Lenders shall have the right at any time
to direct the Administrative Agent to commence enforcement proceedings with
respect to the Guaranteed Obligations. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Administrative Agent and the other
Holders of Guaranteed Obligations, which attorneys may be employees of the
Administrative Agent or the other Holders of Guaranteed Obligations) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the other Holders of Guaranteed Obligations on a pro
rata basis for application in accordance with the terms of the Credit Agreement.

10



--------------------------------------------------------------------------------



 



          SECTION 18. Setoff. At any time after all or any part of the
Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Guaranteed Obligations (including the Administrative
Agent) may, without notice to any Guarantor and regardless of the acceptance of
any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Credit Agreement toward the payment of all or
any part of the Guaranteed Obligations (i) any indebtedness due or to become due
from such Holder of Guaranteed Obligations or the Administrative Agent to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Administrative Agent) or any of their
respective affiliates.
          SECTION 19. Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.
          SECTION 20. Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
          SECTION 21. Merger. This Guaranty represents the final agreement of
each of the Guarantors with respect to the matters contained herein and may not
be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between the Guarantor and any Holder of Guaranteed
Obligations (including the Administrative Agent).
          SECTION 22. Headings. Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.
          SECTION 23. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Guarantor
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Guarantor in respect of any sum due hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by any Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
of any sum adjudged to be so due in such other currency such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
may in accordance with normal, reasonable banking

11



--------------------------------------------------------------------------------



 



procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to such Holder of Guaranteed Obligations (including the Administrative
Agent), as the case may be, in the specified currency, each Guarantor agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds
(a) the sum originally due to any Holder of Guaranteed Obligations (including
the Administrative Agent), as the case may be, in the specified currency and
(b) amounts shared with other Holders of Guaranteed Obligations as a result of
allocations of such excess as a disproportionate payment to such other Holder of
Guaranteed Obligations under Section 2.18 of the Credit Agreement, such Holder
of Guaranteed Obligations (including the Administrative Agent), as the case may
be, agrees, by accepting the benefits hereof, to remit such excess to such
Guarantor.
Remainder of Page Intentionally Blank.

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the Initial Guarantors has caused this
Guaranty to be duly executed by its authorized officer as of the day and year
first above written.

            [INITIAL GUARANTORS TO COME]
      By:           Name:           Title:      

13



--------------------------------------------------------------------------------



 



         

          Acknowledged and Agreed
as of the date first written above:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Name:           Title:        

14



--------------------------------------------------------------------------------



 



         

ANNEX I TO GUARANTY
          Reference is hereby made to the Guaranty (the “Guaranty”) made as of
[               ], 2007 by and among [INITIAL GUARANTORS TO COME] (the “Initial
Guarantors” and along with any additional Subsidiaries of the Borrower, which
become parties thereto and together with the undersigned, the “Guarantors”) in
favor of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations, under the Credit Agreement. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company], agrees to become, and
does hereby become, a Guarantor under the Guaranty and agrees to be bound by
such Guaranty as if originally a party thereto. By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in Section 2 of the Guaranty are true and correct in
all respects as of the date hereof.
          IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Guaranty as of this                 day of                ,
20___.

15



--------------------------------------------------------------------------------



 



            [NAME OF NEW GUARANTOR]
      By:           Its:           

16



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF PLEDGE AGREEMENT
(JPMORGANCHASE LOGO) [f34670f3467001.gif]
PLEDGE AGREEMENT
               THIS PLEDGE AGREEMENT (this “Agreement”) is made as of October 5,
2007, by NETWORK APPLIANCE, INC, a Delaware corporation (the “undersigned” or
the “Borrower”), in favor of the Administrative Agent, for the ratable benefit
of the Holders of Secured Obligations, under the Credit Agreement referred to
below. Terms defined in the Credit Agreement (as hereinafter defined) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
WITNESSETH
          WHEREAS, the Borrower, the institutions from time to time parties
thereto as lenders (the “Lenders”), and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually and in its capacity as contractual representative (the
“Administrative Agent”) for itself and the other Lenders, have entered into a
certain Secured Credit Agreement dated as of October 5, 2007 (as the same may be
amended, modified, supplemented and/or restated, and as in effect from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit and other financial accommodations to be made
by the Lenders to the Borrower;
          WHEREAS, it is a condition precedent to the extension of credit by the
Lenders under the Credit Agreement that the undersigned execute and deliver this
Agreement as security for certain of its obligations under the Credit Agreement;
and
     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     In consideration of one of more loans, or other financial accommodations
extended by the Lenders (including the Administrative Agent in its individual
capacity), the undersigned and the Administrative Agent agree as follows:
     1. Definitions.
          “Account Assets” means all Deposits, Securities, securities
entitlements and any other assets held in trust, or in any custody, subcustody,
safekeeping, investment management accounts, or other accounts of the
undersigned with the Administrative Agent or any other custodian, trustee or
Clearing System or held by any Intermediary (all of which shall be considered
“financial assets” under the UCC).

17



--------------------------------------------------------------------------------



 



          “Clearing System” means the Depository Trust Company (“DTC”) and such
other clearing or safekeeping system that may from time to time be used in
connection with transactions relating to or the custody of any Securities, and
any depository for any of the foregoing.
          “Collateral” means: (i) the Deposits, Securities and Account Assets
(as defined below) that are listed on Exhibit A; (ii) all additions to, and
proceeds, renewals, investments, reinvestments and substitutions of, the
foregoing, whether or not listed on Exhibit A; (iii) all certificates, receipts
and other instruments evidencing any of the foregoing.
          “Deposits” means the deposits of the undersigned with the
Administrative Agent (whether or not held in trust, or in any custody,
subcustody, safekeeping, investment management accounts, or other accounts of
the undersigned with the Administrative Agent).
          “Liabilities” means all Secured Obligations, whether now existing or
hereafter incurred or acquired, whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, primary or secondary,
sole, joint, several or joint and several, secured or unsecured, arising by
operation of law or otherwise arising in connection with the Collateral, this
Agreement or any other Liability Document and all related costs and expenses
incurred by the Administrative Agent.
          “Liability Document” means any Loan Document or any other instrument,
agreement or document evidencing, governing or delivered in connection with the
Liabilities.
          “Securities” means the stocks, bonds and other instruments and
securities, whether or not held in trust or in any custody, subcustody,
safekeeping, investment management accounts or other accounts of the undersigned
with the Administrative Agent or any other custodian, trustee or Clearing System
or held by any party as a financial intermediary or securities intermediary (the
“Intermediary”).
          “UCC” means the Uniform Commercial Code in effect in the State of New
York. Unless the context otherwise requires, all terms used in this Agreement
which are defined in the UCC will have the meanings stated in the UCC.
     2. Grant of Security Interest.
     As security for the payment of all the Liabilities, the undersigned pledges
to the Administrative Agent and grants to the Administrative Agent, in each case
for the ratable benefit of the Holders of Secured Obligations in respect of the
Liabilities, a security interest in and a right of setoff against, the
Collateral.
     3. Agreements of the Undersigned and Rights of the Administrative Agent.
     The undersigned agrees as follows and irrevocably authorizes, upon the
occurrence and during the continuance of an Event of Default (as defined in
Section 7 below), the Administrative Agent to exercise the rights listed below,
at its option, for its own benefit, either in its own name or in the name of the
undersigned, and appoints the Administrative Agent as its attorney-in-fact to
take all action permitted under this Agreement.
     (a) Deposits: The Administrative Agent may: (i) renew the Deposits on terms
and for periods the Administrative Agent deems appropriate; (ii) demand,
collect, and receive payment of any monies or proceeds due or to become due
under the Deposits; (iii) execute any instruments required for the withdrawal or
repayment of the Deposits; (iv) in all respects deal with the Deposits as the
owner.

18



--------------------------------------------------------------------------------



 



     (b) Securities: The Administrative Agent may: (i) transfer to the account
of the Administrative Agent any Securities whether in the possession of, or
registered in the name of, any Clearing System or held otherwise; (ii) transfer
to the account of the Administrative Agent with any Federal Reserve
Administrative Agent any Securities held in book entry form with any such
Federal Reserve Administrative Agent; and (iii) transfer to the name of the
Administrative Agent or its nominee any Securities registered in the name of the
undersigned and held by the Administrative Agent and complete and deliver any
necessary stock powers or other transfer instruments.
     The undersigned grants to the Administrative Agent an irrevocable proxy to
vote any and all Securities and give consents, waivers and ratifications in
connection with those Securities after the occurrence and during the continuance
of an Event of Default.
     All payments, distributions and dividends in securities, property or cash
shall be paid directly to and, at the discretion of the Administrative Agent,
retained by the Administrative Agent and held by it, until applied as provided
in this Agreement, as additional Collateral.
     (c) General: The Administrative Agent may, in its name, or in the name of
the undersigned: (i) execute and file financing statements under the UCC or any
other filings or notices necessary or desirable to create, perfect or preserve
its security interest, all without notice (except as required by applicable law
and not waivable) and without liability except to account for property actually
received by it and (ii) after the occurrence and during the continuance of an
Event of Default (x) demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for, or make any
compromise or settlement deemed desirable with respect to, any item of the
Collateral (but shall be under no obligation to do so); (y) make any
notification (to the issuer of any certificate or Security, or otherwise,
including giving any notice of exclusive control to the Intermediary) or take
any other action in connection with the perfection or preservation of its
security interest or any enforcement of remedies, and retain any documents
evidencing the title of the undersigned to any item of the Collateral;
(iv) issue entitlement orders with respect to any of the Collateral to any
Intermediary without the consent of the undersigned.
     The undersigned agrees that it will not file or permit to be filed any
financing or like statement with respect to the Collateral in which the
Administrative Agent is not named as the sole secured party, consent or be a
party to any securities account control agreement or other similar agreement
with any Intermediary (an “Account Control Agreement”) to which the
Administrative Agent is not also a party or sell, assign, or otherwise dispose
of, grant any option with respect to, or pledge, or otherwise encumber the
Collateral. At the reasonable request of the Administrative Agent the
undersigned agrees to do all other things which the Administrative Agent may
deem necessary or advisable in order to perfect and preserve the security
interest and to give effect to the rights granted to the Administrative Agent
under this Agreement or enable the Administrative Agent to comply with any
applicable laws or regulations. Notwithstanding the foregoing, subject to
compliance with any mandatory legal requirements placed upon it to the contrary,
the Administrative Agent does not assume any duty with respect to the Collateral
and is not required to take any action to collect, preserve or protect its or
the undersigned’s rights in any item of the Collateral. The undersigned releases
the Administrative Agent and agrees to hold the Administrative Agent harmless
from any claims, causes of action and demands at any time arising with respect
to this Agreement, the use or disposition of any item of the Collateral or any
action taken or omitted to be taken by the Administrative Agent with respect
thereto, subject to Administrative Agent’s compliance with such mandatory legal
requirements and other than claims, causes of action and demands arising from
the gross negligence or willful misconduct of Administrative Agent.
     The rights granted to the Administrative Agent pursuant to this Agreement
are in addition to the rights granted to the Administrative Agent in any
custody, investment management, trust, Account Control

19



--------------------------------------------------------------------------------



 



Agreement or similar agreement. In case of conflict between the provisions of
this Agreement and of any other such agreement, the provisions of this Agreement
will prevail.
     4. Application. Upon the maturity of each item of Collateral or the receipt
by Borrower of any interest on Deposits and Securities and cash dividends on
Securities, the Borrower hereby directs the Administrative Agent to deposit or
maintain such amounts in the Money Market Fund listed on Exhibit A hereto as
additional Collateral unless otherwise directed by the Borrower in accordance
with Section 5.
     5. Value, Supplements, Withdrawals and Substitutions of the Collateral.
     (a) The undersigned agrees that at all times the aggregate value of the
Collateral may not be less than the amount required under Section 5.10 of the
Credit Agreement, subject to the grace period set forth therein. The undersigned
will supplement the Collateral to the extent necessary to ensure compliance with
this provision.
     (b) To the extent the aggregate value of the Collateral exceeds the amount
required under Section 5.10 of the Credit Agreement (including due to any
reduction in the Commitments), Borrower shall be permitted to withdraw Account
Assets to the extent of such excess. In addition to the foregoing, the Borrower
shall be permitted at any time to withdraw Account Assets for the purpose of
substitution of Collateral of equal or greater value or to reinvest Account
Assets in any other assets constituting Collateral which are pledged pursuant to
Collateral Documents. To facilitate the foregoing, Administrative Agent agrees
to give any instructions that may be necessary in accordance with the terms of
any Control Agreement to permit such withdrawal.
     6. Currency Conversion.
     For calculation purposes, any currency in which the Collateral is
denominated (the “Collateral Currency”) will be converted into the currency of
the Liabilities (the “Liability Currency”) at the spot rate of exchange for the
purchase of the Liability Currency with the Collateral Currency quoted by the
Administrative Agent at such place as the Administrative Agent deems appropriate
(or, if no such rate is quoted on any relevant date, estimated by the
Administrative Agent on the basis of the Administrative Agent’s last quoted spot
rate) or another prevailing rate that the Administrative Agent reasonably deems
more appropriate.
     7. Representations and Warranties.
     The undersigned represents and warrants: (a) the undersigned is the sole
owner of the Collateral; (b) the Collateral is free of all encumbrances except
for the security interest in favor of the Administrative Agent created by this
Agreement or any other Loan Document and except for Relevant Permitted Liens;
(c) no authorizations, consents or approvals and no notice to or filing with any
governmental authority or regulatory body is required for the execution and
delivery of this Agreement; (d) the execution, delivery and performance of this
Agreement will not violate any provisions of applicable law, regulation or order
and will not result in the breach of, or constitute a default, or require any
consent under, any material agreement, instrument or document to which the
undersigned is a party or by which it or any of its property may be bound;
(e) the Securities are not subject to any restrictions or limitations relating
to a holding period, manner of sale, volume limitation, public information or
notice requirements; and (f) it is duly organized and validly existing under the
laws of the jurisdiction of its organization, it has full power and authority to
execute, deliver and perform this Agreement, the execution, delivery and
performance have been duly authorized, will not conflict with any provisions of
its governing instruments and the Agreement is a legal, valid and binding
obligation of the undersigned, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights

20



--------------------------------------------------------------------------------



 



generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     8. Event of Default.
     If an Event of Default under the Credit Agreement (an “Event of Default”)
shall occur and be continuing, then, the Administrative Agent will be entitled
to exercise any of the rights and remedies under this Agreement.
     9. Remedies.
     The Administrative Agent will have the rights and remedies under the UCC
and the other rights granted to the Administrative Agent under this Agreement,
and, without limiting the foregoing, but subject to the occurrence and
continuance of an Event of Default , without notice or demand, to sell, redeem,
offset, setoff, debit, charge or otherwise dispose of or liquidate into cash any
such Collateral and/or to apply it or the proceeds thereof to repay any of the
Liabilities in accordance with Section 2.18 of the Credit Agreement (regardless
of whether any such Liabilities are contingent, unliquidated or unmatured or
whether the Administrative Agent has any other recourse to the undersigned or
any other Loan Party or any other collateral or assets). The Administrative
Agent may exercise its rights without regard to any premium or penalty from
liquidation of any Collateral and without regard to the undersigned’s basis or
holding period for any Collateral.
     In connection with the exercise of its remedies, the Administrative Agent
may sell in the Borough of Manhattan, New York City, or elsewhere, in one or
more sales or parcels, at the price as the Administrative Agent deems best, for
cash or on credit or for other property, for immediate or future delivery, any
item of the Collateral, at any broker’s board or at public or private sale, in
any reasonable manner permissible under the UCC (except that, to the extent
permissible under the UCC, the undersigned waives any requirements of the UCC)
and the Administrative Agent or anyone else may be the purchaser of the
Collateral and hold it free from any claim or right including, without
limitation, any equity of redemption of the undersigned, which right the
undersigned expressly waives. The Administrative Agent may in its sole
discretion elect to conduct any sale (and related offers) of any Collateral in
such a manner as to avoid the need for registration or qualification thereof
under any Federal or state securities laws, that such conduct may include
restrictions (including as to potential purchasers) and other requirements (such
as purchaser representations) which may result in prices or other terms less
favorable than those which might have been obtained through a public sale not
subject to such restrictions and requirements and that any offer and sale so
conducted shall be deemed to have been made in a commercially reasonable manner.
     In connection with the exercise of its remedies, the Administrative Agent
may also, in its sole discretion: (i) convert any part of the Collateral
Currency into the Liability Currency; (ii) hold any monies or proceeds
representing the Collateral in a cash collateral account in the Liability
Currency or other currency that the Administrative Agent reasonably selects;
(iii) invest such monies or proceeds on behalf of the undersigned; and
(iv) apply any portion of the Collateral, first, to all costs and expenses of
the Administrative Agent, second, to the payment of interest on the Liabilities
and any fees or commissions to which the Administrative Agent may be entitled,
third, to the payment of principal of the Liabilities, whether or not then due,
and fourth, to the undersigned.
     The undersigned will pay to the Administrative Agent all expenses
(including reasonable attorneys’ fees and legal expenses incurred by the
Administrative Agent and the allocated costs of its in-house counsel) in
connection with the exercise of any of the Administrative Agent’s rights or
obligations under this Agreement or the Liability Documents. The undersigned
will take any action reasonably requested by the

21



--------------------------------------------------------------------------------



 



Administrative Agent to allow it to sell or dispose of the Collateral.
Notwithstanding that the Administrative Agent may continue to hold Collateral
and regardless of the value of the Collateral, the undersigned will remain
liable for the payment in full of any unpaid balance of the Liabilities.
     10. Termination or Release.
     Upon the payment in full in cash of the Liabilities (other than contingent
indemnity obligations) and termination of the Commitments under the Credit
Agreement, the security interest in all Collateral created under this Agreement
shall terminate and all rights of the Administrative Agent and the other Lenders
to the Collateral shall revert to the Borrower. Upon any such termination, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to
Borrower such documents as Borrower shall reasonably request to evidence such
termination.
     Upon any withdrawal by Borrower of any Collateral that is permitted under
Section 5(b) of this Agreement, the security interest in such Collateral shall
be automatically released. Upon any such termination, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to Borrower such documents
as Borrower shall reasonably request to evidence such release.
     11. Jurisdiction.
     The undersigned consents to the non-exclusive jurisdiction of the State and
Federal courts sitting in the City of New York and agrees that suit may be
brought against the undersigned in those courts or in any other jurisdiction
where the undersigned or any of its assets may be found, and the undersigned
irrevocably submits to the jurisdiction of those courts. The undersigned
consents to the service of process by mailing copies of process to the Borrower
at its most recent mailing address in the records of the Administrative Agent.
The undersigned further agrees that any action or proceeding brought against the
Administrative Agent may be brought only in a New York State or United States
Federal court sitting in New York County. To the extent that the Borrower may be
or become entitled to claim for itself or its property any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), the Borrower hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations hereunder or under the other Liability Documents.
     The undersigned agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit or proceeding in such state and hereby waives any defense on the basis of
an inconvenient forum. Nothing herein shall affect the right of the
Administrative Agent to serve legal process in any other manner permitted by law
or affect the right of the Administrative Agent to bring any action or
proceeding against the undersigned or its property in the courts of any other
jurisdiction.
     12. Waiver of Jury Trial.
     THE UNDERSIGNED AND THE BANK EACH WAIVE ANY RIGHT TO JURY TRIAL.
     13. Notices.
     Unless otherwise agreed in writing, notices may be given to the
Administrative Agent and the undersigned in accordance with Section 9.01 of the
Credit Agreement.
     14. Miscellaneous.

22



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent may assign any of the Collateral and any of
its interests in this Agreement (and may assign the Liabilities to any party) in
accordance with the Credit Agreement and will be fully discharged from all
responsibility as to the assigned Collateral. That assignee will have all the
obligations, powers and rights of the Administrative Agent hereunder, but only
as to the assigned Collateral.
     (b) No amendment or waiver of any provision of this Agreement nor consent
to any departure by the undersigned will be effective unless it is in writing
and signed by the undersigned and the Administrative Agent and will be effective
only in that specific instance and for that specific purpose. No failure on the
part of the Administrative Agent to exercise, and no delay in exercising, any
right will operate as a waiver or preclude any other or further exercise or the
exercise of any other right.
     (c) The rights and remedies in this Agreement are cumulative and not
exclusive of any rights and remedies which the Administrative Agent may have
under law or under other agreements or arrangements with the undersigned or any
other Loan Party.
     (d) The provisions of this Agreement are intended to be severable. If for
any reason any provision of this Agreement is not valid or enforceable in whole
or in part in any jurisdiction, that provision will, as to that jurisdiction, be
ineffective to the extent of that invalidity or unenforceability without in any
manner affecting the validity or enforceability in any other jurisdiction or the
remaining provisions of this Agreement.
     (e) The term “undersigned” will include the heirs, executors,
administrators, assigns and successors of the undersigned.
     (f) The undersigned hereby waives presentment, notice of dishonor and
protest of all instruments included in or evidencing the Liabilities or the
Collateral and any other notices and demands, whether or not relating to those
instruments.
     (g) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS
OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            NETWORK APPLIANCE, INC.
      By:           Name:           Title:        

     
Address for notices:
                     
Telecopier:
   
Telephone:
   
 
   
ACCEPTED:
   
 
   
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

23



--------------------------------------------------------------------------------



 



          as Administrative Agent
      By:           Name:           Title:        

     
Address for notices to the
Administrative Agent:
       
JPMorgan Chase Bank, National Association
                     
Attn:
   
Telecopier:
   
Telephone:
   

24



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF THE COLLATERAL
1. Deposits

                      Type of   Location                 Deposit   (NY,        
        (CD, TD,   IBF-NY,   Contract or   Issue or   Maturity   Principal etc.)
  etc.)   Certificate No.   Opening Date   Date   Amount                      
None                    

2. Stocks, Bonds and Other Instruments and Securities

                  Nature of Security           Number of   Face Amount  
Certificate or Obligation   Name of Issuer   Units   (if Applicable)   Number

                                        Cusip   Issuer   Cpn   Yld   Value  
Maturity   Quantity
3128X5Z84
  FREDDIE MAC     5.400       4.891     4/17/2007   10/17/2007   $ 5,000,000.00
 
3136F6FZ7
  Fannie Mae     3.820       3.820     10/18/2004   10/18/2007   $ 1,500,000.00
 
31331XVN9
  FED FARM CREDIT     5.250       5.236     4/23/2007   10/23/2007   $
5,000,000.00  
31331SBN2
  Federal Farm Credit Bank     3.500       3.500     10/26/2004   10/26/2007   $
1,000,000.00  
3136F64B2
  FNMA Clbl Not Called (O)     4.280       4.280     4/29/2005   10/26/2007   $
1,000,000.00  
05565UAA7
  BP Canada Finance     3.375       3.947     6/15/2005   10/31/2007   $
1,000,000.00  
31331SMB6
  FFCB Clbl Not Called (O)     3.700       3.700     2/2/2005   11/2/2007   $
2,000,000.00  
31359MB36
  FNMA Clbl Not Called (O)     4.250       4.250     5/2/2005   11/2/2007   $
1,000,000.00  
3133XCJS3
  Fannie Mae     4.300       4.300     8/9/2005   11/9/2007   $ 2,000,000.00  
3136F6JP5
  Fannie Mae     3.490       3.490     11/9/2004   11/9/2007   $ 1,000,000.00  
59018YNZ0
  Merrill Lynch     4.000       3.983     2/24/2005   11/15/2007   $
1,500,000.00  
02635PSA2
  Amer Genl Fin     4.500       5.340     5/30/2006   11/15/2007   $
5,000,000.00  
59018YNZ0
  Merrill Lynch     4.000       5.200     9/25/2006   11/15/2007   $
3,000,000.00  
33900QBE3
  Fleet Boston     4.200       4.370     8/9/2005   11/30/2007   $ 1,505,000.00
 
949746CK5
  WELLS FARGO SF     5.250       4.283     7/14/2005   12/1/2007   $
1,500,000.00  
36962GVW1
  General Electric Credit Corp     6.500       4.499     7/20/2005   12/10/2007
  $ 1,210,000.00  
36962GVW1
  General Electric Credit Corp     6.500       4.329     7/1/2005   12/10/2007  
$ 1,500,000.00  
3136F7AQ0
  FNMA Clbl Not Called (O)     4.000       4.000     6/14/2005   12/14/2007   $
1,000,000.00  
073902BG2
  Bear Sterns     6.750       4.541     3/11/2005   12/15/2007   $ 1,000,000.00
 
590188HX9
  Merrill Lynch     6.560       5.491     9/1/2006   12/16/2007   $ 3,000,000.00
 
590188HX9
  Merrill Lynch     6.560       5.250     4/7/2006   12/16/2007   $ 1,000,000.00
 
065913AE5
  Bank Boston     6.500       5.425     9/20/2006   12/19/2007   $ 1,500,000.00
 
172967DB4
  Citigroup Inc     4.200       5.301     8/11/2006   12/20/2007   $
2,500,000.00  
3128X4DF5
  Freddie Mac     4.200       4.200     6/28/2005   12/28/2007   $ 1,500,000.00
 
3133XCBC6
  Federal Home Loan Bank     4.140       4.140     6/28/2005   12/28/2007   $
2,000,000.00  
3133XC4Z3
  Federal Home Loan Bank     4.125       4.125     7/6/2005   1/4/2008   $
2,000,000.00  
3133XABC0
  FHLB Clbl 10/11/07 (Q)     4.500       4.005     1/11/2005   1/11/2008   $
2,800,000.00  
22541LAF0
  Credit Suisse     4.625       3.996     2/1/2005   1/15/2008   $ 1,500,000.00
 
36962GZZ0
  General Electric Credit Corp     4.250       4.215     5/11/2005   1/15/2008  
$ 1,000,000.00  
38141GCS1
  Goldman Sachs     4.125       4.168     6/15/2005   1/15/2008   $ 1,000,000.00
 
38141GCS1
  Goldman Sachs     4.125       5.300     6/9/2006   1/15/2008   $ 3,000,000.00
 
524908FD7
  Lehman Brothers     4.000       4.187     6/22/2005   1/22/2008   $
1,000,000.00  
31331SML4
  FFCB Clbl Not Called (O)     3.790       3.790     1/28/2005   1/28/2008   $
2,000,000.00  

25



--------------------------------------------------------------------------------



 



                                      Cusip   Issuer   Cpn   Yld   Value  
Maturity   Quantity
06406MAW8
  Bank of New York Inc     3.800       4.372     8/9/2005   2/1/2008   $
2,000,000.00  
172967BS9
  Citicorp     3.500       4.064     7/7/2005   2/1/2008   $ 2,000,000.00  
172967BS9
  Citicorp     3.500       5.309     8/4/2006   2/1/2008   $ 2,095,000.00  
31359MXP3
  Fannie Mae     3.875       3.875     2/1/2005   2/1/2008   $ 1,500,000.00  
90331VAW2
  US Bancorp     6.500       5.471     8/11/2006   2/1/2008   $ 3,629,000.00  
3136F6UH0
  FNMA Clbl 11/1/07 (Q)     4.000       4.000     2/1/2005   2/1/2008   $
1,500,000.00  
3136F6VY2
  Fannie Mae     4.000       4.000     2/8/2005   2/8/2008   $ 1,500,000.00  
339030AG3
  Fleet Boston     3.850       4.212     3/15/2005   2/15/2008   $ 2,000,000.00
 
339030AG3
  Fleet Finl Group     3.850       5.060     10/4/2006   2/15/2008   $
2,000,000.00  
524909AY4
  Lehman Bros Inc     6.625       5.250     4/18/2006   2/15/2008   $
1,000,000.00  
79549BGP6
  Salomon Sb Hldgs     6.500       5.550     7/17/2006   2/15/2008   $
1,500,000.00  
79549BGP6
  Salomon Sb Hldgs     6.500       4.150     5/11/2005   2/15/2008   $
2,000,000.00  
3136F6YQ6
  Fannie Mae     4.000       4.000     2/22/2005   2/22/2008   $ 2,000,000.00  
36962GP57
  General Electric Credit Corp     4.125       5.178     1/3/2007   3/4/2008   $
1,158,000.00  
36962GP57
  General Electric Credit Corp     4.125       5.018     12/13/2006   3/4/2008  
$ 3,500,000.00  
3136F7JZ1
  FNMA Clbl Not Called (Q)     4.750       4.750     9/7/2005   3/7/2008   $
1,000,000.00  
949746JQ5
  WELLS FARGO BANK INTL NY     4.125       4.177     3/11/2005   3/10/2008   $
2,000,000.00  
949746JQ5
  WELLS FARGO BANK INTL NY     4.125       5.178     1/3/2007   3/10/2008   $
2,500,000.00  
949746JQ5
  WELLS FARGO & CO     4.125       5.750     4/20/2006   3/10/2008   $
5,000,000.00  
949746JQ5
  WELLS FARGO & CO     4.125       5.750     4/25/2006   3/10/2008   $
5,000,000.00  
02666QWG4
  American Honda Finance     4.250       5.127     10/4/2006   3/11/2008   $
3,000,000.00  
91159HGG9
  US Bancorp     3.125       5.078     12/21/2006   3/15/2008   $ 2,100,000.00  
338915AJ0
  Fleet Finl Group     6.500       5.261     1/26/2007   3/15/2008   $
2,440,000.00  
3133XB3T0
  Federal Home Loan Bank     4.160       4.160     3/28/2005   3/28/2008   $
1,500,000.00  
337358BK0
  WACHOVIA BANK NA, NEW YORK     6.400       4.639     7/18/2005   4/1/2008   $
1,500,000.00  
066050CU7
  Bankamerica Corp     6.250       5.185     4/30/2007   4/1/2008   $
2,000,000.00  
524909AZ1
  Lehman Brothers     6.500       4.643     7/20/2005   4/15/2008   $
1,000,000.00  
06606HD87
  Bankboston Na     6.375       5.240     4/18/2006   4/15/2008   $ 1,465,000.00
 
59018YQU8
  Merrill Lynch     3.700       4.928     12/11/2006   4/21/2008   $
3,030,000.00  
59018YQU8
  Merrill Lynch     3.700       5.172     4/26/2007   4/21/2008   $ 2,000,000.00
 
8447HACE2
  Southtrust Bank     3.125       4.270     7/21/2005   5/15/2008   $
2,000,000.00  
338915AL5
  FLEETBOSTON FINL CORP     6.375       5.561     6/13/2006   5/15/2008   $
5,000,000.00  
74433KCR6
  PRUDENTIAL FUNDING LLC     6.600       5.867     5/16/2006   5/15/2008   $
4,000,000.00  
634902HQ6
  Natl City Bk Oh     3.300       5.071     3/23/2007   5/15/2008   $
1,000,000.00  
634902HQ6
  Natl City Bk Oh     3.300       5.490     7/31/2006   5/15/2008   $
1,745,000.00  
634902HQ6
  Natl City Bk Oh     3.300       5.070     3/22/2007   5/15/2008   $
2,000,000.00  
8447HACE2
  Southtrust Bk Na     3.125       5.200     4/24/2006   5/15/2008   $
1,000,000.00  
025818EM3
  AMER EXPRESS CREDIT     3.000       5.389     4/20/2006   5/16/2008   $
4,000,000.00  
257661AF5
  Donaldson Lufkin     6.500       5.290     5/2/2006   6/1/2008   $
1,028,000.00  
31359MD59
  FNMA Clbl Not Called (O)     4.125       4.125     6/16/2005   6/16/2008   $
1,000,000.00  
441812FY5
  Household Intl     6.400       5.200     5/3/2007   6/17/2008   $ 2,000,000.00
 
3133XLAG8
  FED HOME LN BANK     5.450       5.022     6/18/2007   6/18/2008   $
4,000,000.00  
073902CC0
  Bear Sterns     2.875       4.393     7/26/2005   7/2/2008   $ 1,000,000.00  
59018YRN3
  Merrill Lynch     3.125       5.200     4/21/2006   7/15/2008   $ 1,000,000.00
 
59018YRN3
  Merrill Lynch     3.125       5.200     4/21/2006   7/15/2008   $ 1,000,000.00
 
90331VAZ5
  Us Bank Na     6.300       5.060     10/6/2006   7/15/2008   $ 1,885,000.00  
31331SR39
  Federal Farm Credit Bank     4.440       4.440     7/18/2005   7/18/2008   $
1,500,000.00  
31359MF32
  FNMA Clbl Not Called (O)     5.000       5.230     5/3/2006   7/25/2008   $
1,000,000.00  
31359MYF4
  Fannie Mae     4.400       4.400     7/28/2005   7/28/2008   $ 1,500,000.00  
3136F7GA9
  FNMA Clbl Not Called (Q)     4.750       4.750     7/28/2005   7/28/2008   $
2,000,000.00  
06423AAN3
  BANK ONE CORP     6.000       5.528     4/16/2007   8/1/2008   $ 5,000,000.00
 
31359MYM9
  Fannie Mae     4.500       4.500     8/4/2005   8/4/2008   $ 1,500,000.00  
524908JA9
  Lehman Brothers     3.500       5.488     6/21/2006   8/7/2008   $
1,085,000.00  
524908JA9
  Lehman Brothers     3.500       5.308     8/16/2006   8/7/2008   $
3,000,000.00  
524908JA9
  Lehman Bros Hldg     3.500       5.110     3/23/2007   8/7/2008   $
3,000,000.00  
524908JA9
  Lehman Bros Hldg     3.500       5.150     4/25/2007   8/7/2008   $
5,000,000.00  
90331HKW2
  US Bancorp     4.400       5.171     1/17/2007   8/15/2008   $ 2,394,000.00  
92976FAS2
  WACHOVIA BANK NA, NEW YORK     4.375       5.223     4/27/2006   8/15/2008   $
4,675,000.00  

26



--------------------------------------------------------------------------------



 



                                      Cusip   Issuer   Cpn   Yld   Value  
Maturity   Quantity
92976FAS2
  Wachovia Bank Na     4.375       5.040     10/3/2006   8/15/2008   $
2,000,000.00  
949746JB8
  Wells Fargo & Co     4.000       5.140     9/25/2006   8/15/2008   $
5,000,000.00  
3128X4HA2
  Freddie Mac     4.625       4.625     8/22/2005   8/22/2008   $ 1,500,000.00  
173034GU7
  Citicorp     7.250       5.370     8/11/2006   9/1/2008   $ 1,000,000.00  
173034GU7
  Citicorp     7.250       5.500     6/19/2006   9/1/2008   $ 1,500,000.00  
459745FK6
  INTL LEASE FINANCE CORP     4.350       5.760     4/20/2006   9/15/2008   $
5,100,000.00  
3133XGVX9
  FHLB Clbl 9/19/07 (O)     5.250       5.250     9/27/2006   9/19/2008   $
3,000,000.00  
4041A0AG3
  HBOS PLC     3.750       5.235     4/20/2006   9/30/2008   $ 5,000,000.00  
931142BU6
  WAL-MART STORES     3.375       5.191     5/12/2006   10/1/2008   $
7,000,000.00  
3136F73A3
  FNMA Clbl 10/10/07 (O)     5.300       5.196     10/10/2006   10/10/2008   $
5,000,000.00  
590188JK5
  Merrill Lynch     6.375       5.491     8/4/2006   10/15/2008   $ 3,500,000.00
 
52517PC58
  Lehman Brothers     5.450       5.418     6/5/2006   10/22/2008   $
5,350,000.00  
59018YWG2
  Merrill Lynch     4.831       5.180     9/6/2006   10/27/2008   $ 2,000,000.00
 
59018YWG2
  Merrill Lynch     4.831       5.380     8/2/2006   10/27/2008   $ 2,500,000.00
 
125577AP1
  CIT GROUP INC     3.875       7.833     6/11/2007   11/3/2008   $ 2,000,000.00
 
17303MJC4
  Citicorp     6.375       5.457     8/28/2006   11/15/2008   $ 3,000,000.00  
17303MJC4
  Citicorp     6.375       5.200     9/22/2006   11/15/2008   $ 3,120,000.00  
17303MJC4
  Citicorp     6.375       5.250     8/31/2006   11/15/2008   $ 5,000,000.00  
33738MAC5
  First Union Natl     5.800       4.950     3/30/2007   12/1/2008   $
3,000,000.00  
33738MAC5
  First Union Natl     5.800       4.950     4/4/2007   12/1/2008   $
3,000,000.00  
717818W46
  Philadelphia Indl-B     4.940       4.939     12/14/2006   12/1/2008   $
1,560,000.00  
892332AH0
  TOYOTA MTR CRED     5.500       5.201     6/19/2006   12/15/2008   $
5,000,000.00  
441812KF0
  Household Fin Co     4.125       5.210     5/8/2007   12/15/2008   $
2,000,000.00  
05565UAB5
  BP Canada Finance     3.625       4.988     10/12/2006   1/15/2009   $
1,500,000.00  
64952WAB9
  New York Life Global Fdg     3.875       5.346     5/22/2006   1/15/2009   $
3,000,000.00  
16161ABK3
  Chase Manhat Crp     6.500       4.970     3/29/2007   1/15/2009   $
3,000,000.00  
38143UAA9
  Goldman Sachs     3.875       4.951     3/20/2007   1/15/2009   $ 2,578,000.00
 
319455BU4
  First Chicago     6.375       4.960     3/30/2007   1/30/2009   $ 5,000,000.00
 
760719AM6
  HSBC     9.700       6.214     4/11/2006   2/1/2009   $ 3,000,000.00  
441812GE8
  HOUSEHOLD FINANCE CORP     5.875       5.345     4/28/2006   2/1/2009   $
3,000,000.00  
90331HHZ9
  US Bancorp     3.750       5.152     10/17/2006   2/6/2009   $ 3,500,000.00  
36962GN83
  Gen Elec Cap Crp     4.000       4.900     10/2/2006   2/17/2009   $
3,040,000.00  

3. All Assets Held or To Be Held in the Following Custody or Subcustody
Accounts, Safekeeping Accounts, Investment Management Accounts and/or other
account with Intermediary:

          Type of Account   Account Number   Entity/Location          
Securities Account   678970   J.P. Morgan Securities Inc.           Securities
Custody Account   893004211   JPMorgan Chase Bank, National Association

27



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF TRI-PARTY CONTROL AGREEMENT
TRI-PARTY CONTROL AGREEMENT
(“Control Agreement”)
Date: October 5, 2007
Re:     Pledge of Collateral described in attached Pledge Agreement (the
“Pledge”)
     The undersigned (“Debtor”) has granted to JPMORGAN CHASE BANK, National
Association, as Administrative Agent (“Secured Party”) a security interest in
Collateral held in account number 678970 (such account or any successor
accounts, collectively, the “Securities Account”) to secure indebtedness owing
to Secured Party in connection with that certain Secured Credit Agreement dated
as of October 5, 2007 by and among the Debtor, the Lenders party thereto and the
Secured Party (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). J.P. MORGAN
SECURITIES INC. (“Securities Intermediary”) represents to Secured Party as
follows: (a) The Collateral described in the Pledge is a complete and accurate
statement of the Securities Account and all of the listed Collateral has been
endorsed to Securities Intermediary or in blank. (b) The Securities Account and
the rights of Debtor in the account are valid and legally binding obligations of
the Securities Intermediary. (c) On the date of this Control Agreement,
Securities Intermediary does not know of any claim to or interest in the
Securities Account other than the interests of Debtor and Secured Party.
     Debtor irrevocably directs Securities Intermediary to make all notations in
Security Intermediary’s records pertaining to the Securities Account that are
necessary or appropriate to reflect the above Pledge, to move Collateral from
the existing Securities Account to establish a new Securities Account, with a
new account number, for the purpose of holding the Collateral, if need be, and
to style the Securities Account to read:
“JPMORGAN CHASE BANK, NATIONAL ASSOCIATION — Collateral Account for Network
Appliance, Inc.”
or any abbreviations made by Securities Intermediary for operational purposes.
     Debtor irrevocably instructs Securities Intermediary to follow only
instructions received from the Secured Party, furnished in writing, without
further consent of Debtor concerning (1) the payment or reinvestment of
dividends or distributions and (2) the redemption, transfer, sale or any other
disposition or transaction concerning the Collateral or the income and principal
proceeds, substitutions and reinvestment of Collateral. However, until further
notice from Secured Party, (i) Debtor may receive all income, including
dividends and interest (but not stock splits, stock dividends, cash equity
distributions, liquidating distributions or other non cash principal
disbursements) from either Securities Intermediary or Secured Party, and
(ii) Debtor may originate trading instructions to the Securities Intermediary to
make substitutions for and additions to the Collateral, all of which are
Collateral to be held in the Securities Account subject to the Pledge in favor
of Secured Party. Without the prior written consent of Secured Party, no
withdrawal of Collateral from the Securities Account by Debtor will be permitted
under any circumstances, except for prepayments required under the Credit
Agreement and (if permitted by this Control Agreement and then only until
further notice by Secured Party) distributions of income or substitution of new
Collateral of equal or greater value. Any additional securities delivered to the
Securities Account and noted on Security Intermediary’s records to reflect the
Pledge will be subject to the Pledge without any further documentation. Any
distribution privileges granted to Debtor may be revoked in writing solely by
Secured Party if an Event of Default (as defined in the Credit Agreement) has
occurred and is continuing.
     Debtor also irrevocably authorizes and directs Securities Intermediary to
send all notices, statements and all other communications concerning the
Collateral or the Securities Account, in addition to Debtor, to the following
address or any other address Secured Party may specify in writing:
Attn: Alex McKindra
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
560 Mission Street
18th Floor
San Francisco, California 94105
Telecopy No. (415) 315-8483
     Secured Party may exercise its rights under the Pledge, this Control
Agreement or other loan documents without any further consent of Debtor or any
other person. Securities Intermediary is directed to follow all of Secured
Party’s instructions without investigating the reason for any action taken by
the Secured Party or the existence of any default. Secured Party’s signature
alone will be sufficient authority for the exercise of any rights by Secured
Party and a receipt from Secured Party alone will be a full release and
discharge for Securities Intermediary. Except as otherwise permitted above with
respect to distributions of income to Debtor, checks for all or any part of the
Collateral will be payable only to the order of Secured Party if, when and in
such amounts as may be requested by Secured Party.
     Neither Securities Intermediary nor any of its respective partners,
trustees, officers, employees or affiliates will breach any duty to Debtor if it
complies in good faith with the instructions contained in this Control Agreement
or fails to comply with any contrary or inconsistent instructions that may

 



--------------------------------------------------------------------------------



 



subsequently be issued by the Debtor. The Debtor further holds harmless and
indemnifies each of them against any claim, loss, cost or expense arising out of
any actions or omissions taken by any person in reliance on or compliance with
the instructions and authorizations contained in this Control Agreement except
for any claim, loss, cost or expense arising from such person’s gross negligence
or willful misconduct. The instructions contained in this Control Agreement may
be revoked and the terms of this Control Agreement may be amended by Debtor only
if Securities Intermediary receives (i) Secured Party’s written consent to the
revocation or amendment, or (ii) Secured Party’s written notification that the
Pledge has been terminated. The rights and powers granted to Secured Party in
this Control Agreement are powers coupled with an interest and will neither be
affected by the bankruptcy of Debtor nor by the lapse of time.
     Securities Intermediary agrees to hold the Collateral and the Securities
Account (including any free credit balances) for and on behalf of the Secured
Party and as bailee in possession for Secured Party. Securities Intermediary
subordinates any liens, claims or rights it may have against the Securities
Account or any Collateral carried in the Securities Account in favor of Secured
Party except for its standard commission or fee and any unsettled trades.
Securities Intermediary will not agree to comply with any third party orders or
instructions concerning the Securities Account without the prior written consent
of Secured Party.
     All items of income including dividends, interest and other income, gain,
expense and loss recognized in the Securities Account must be reported by
Securities Intermediary or Secured Party in the name and tax identification
number of Debtor.
     This Control Agreement benefits the Secured Party and its successors and
assigns and is binding on Debtor and Securities Intermediary and their
respective successors and assigns. This Control Agreement is governed by, and
construed in accordance with, the laws of the State of New York, which shall
also be deemed to be Securities Intermediary’s jurisdiction. This Control
Agreement is intended to be “an agreement” within the meaning of
Section 8-110(e) of the New York Uniform Commercial Code.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



This written agreement represents the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties.
     There are no unwritten oral agreements between the parties.

          DEBTOR:


NETWORK APPLIANCE, INC.
      By:           Title:                 

SECURED PARTY: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE
AGENT

          By:           Title:                 

ACCEPTED AND AGREED TO BY SECURITIES INTERMEDIARY:

          J.P. MORGAN SECURITIES INC.
      By:          Print Name:          Title:        

3



--------------------------------------------------------------------------------



 



         

EXHIBIT F-2
FORM OF SAFEKEEPING CONTROL AGREEMENT
SAFEKEEPING ACCOUNT CONTROL AGREEMENT
October 5, 2007
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent under the
Credit Agreement defined below (the “Secured Party”); NETWORK APPLIANCE, INC.
(the “Customer”); and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (the “Bank”)
hereby agree as follows:
PREAMBLE

1.   The Bank has established at the request of the Customer a securities
custody account number 893004211 in the name of Customer (the “Account”).   2.  
The Customer has entered into a Secured Credit Agreement dated as of October 5,
2007 with the Secured Party and certain lenders from time to time party thereto
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).   3.   The Customer has granted the Secured Party a security
interest in the Account pursuant to agreement.   4.   The Secured Party and the
Customer and the Bank, at the request of the Secured Party and the Customer, are
entering into this Agreement to provide for the control of the Account and to
perfect the security interest of Secured Party in the Account. It is understood
that the Bank has no responsibility with respect to the validity or perfection
of the security interest otherwise than to act in accordance with the terms of
this Agreement.

DEFINITIONS
     As used herein the following terms shall have the following meanings:
     “Entitlement Holder” shall mean a person identified in the records of the
Bank as the person having a Security Entitlement against the Bank.
     “Entitlement Order” shall mean a notification communicated to the Bank
directing transfer or redemption of a Financial Asset which the Entitlement
Holder has a Security Entitlement.
     “Financial Assets” shall mean any securities and other property held in the
Account, but does not include any cash credit balance that may be maintained in
the Account.
     “Pledged Assets” shall mean any Financial Assets and any cash credit
balance which may be maintained in the Account.
     “Security Entitlement” shall mean the rights and property interest of an
Entitlement Holder with respect to a Financial Asset specified in Part 5 of
Article 8 of the New York Uniform Commercial Code (the “UCC”).
TERMS
     Section 1. The Account. Exhibit A attached hereto is a complete and
accurate statement of the Pledged Assets currently maintained in the Account.
Exhibit A does not reflect any Financial Assets which are registered in the name
of the Customer, payable to the Customer’s order, or specifically endorsed to
the Customer, which have not been endorsed to the Bank or in blank. To the
Bank’s knowledge, the Security Entitlements arising out of the Financial Assets
carried in the Account are valid and legally binding obligations of the Bank,
and except for the claims and interest of the Secured Party and the Customer in
the Account (subject to any claim in favor of the Bank permitted under Section 2
hereof), the Bank has not been notified in writing of any claim to or interest
in the Account.
     Section 2. Priority of Lien. The Bank hereby acknowledges the security
interest granted to the Secured Party by the Customer. The Bank hereby waives
and releases all liens, encumbrances, claims and rights of setoff it may have
against the Account or any Pledged Assets carried in the Account, except that
the Bank shall retain a lien on any Pledged Assets in the Account for the
payment of its fees and for the payment of any Pledged Assets credited to the
Account for which payment or reimbursement to the Bank has not been made or
received. The Bank will not agree with any third party to comply with
Entitlement Orders concerning the Account originated by such third party without
the prior written consent of the Secured Party and the Customer.

 



--------------------------------------------------------------------------------



 



     Section 3. Control. The Bank will comply with Entitlement Orders and other
directions originated by the Secured Party concerning the Account without
further consent by the Customer. (Exhibit B attached hereto contains the names
of persons authorized to give to the Bank Entitlement Orders and other
directives regarding the Pledged Assets on behalf of the Secured Party.) Except
as otherwise provided by Section 2 above and 4 below, the Bank shall comply with
Entitlement Orders and other directions concerning Pledged Assets held in the
Account at the direction of the Customer or its authorized representatives,
until such time as the Secured Party delivers a written notice to the Bank in
the form annexed hereto as Exhibit C, that the Secured Party is thereby
exercising exclusive control over the Account (such notice may be referred to
herein as the “Notice of Exclusive Control”). After the Bank receives the Notice
of Exclusive Control, it will promptly cease complying with Entitlement Orders
or other directions concerning the Account originated by the Customer or its
representatives.
     Section 4. Payment of Income; Voting Rights; Withdrawals. Unless the Bank
has received a Notice of Exclusive Control, the Bank shall (a) without further
action by the Customer or Secured Party, (i) remit or make available to the
Customer all interest, dividends and other income on the Financial Assets in the
Account, and (ii) pursuant to the terms of the Account agreement with the
Customer, send to the Customer any proxies and other voting rights and corporate
actions received by the Bank in respect of the Pledged Assets and follow any
instructions and directions from the Customer in respect of such proxies and
rights, and (b) comply with each Entitlement Order and other directive received
from the Customer.
     Section 5. Statements, Confirmations and Notices of Adverse Claims. The
Bank will send or make available by electronic means copies of all statements
and confirmations concerning the Account to each of the Customer and the Secured
Party, at the address set forth in the heading of this Agreement or such other
address or location as instructed by the Customer and the Secured Party. If any
person notifies the Bank of its assertion of any lien, encumbrance or adverse
claim against the Account or in any Financial Asset contained therein, the Bank
will promptly notify the Secured Party and the Customer thereof.
     Section 6. Responsibility of the Bank. The Bank shall have no
responsibility or liability to the Secured Party for executing settlements of
Financial Assets held in the Account at the direction of the Customer or its
authorized representatives, or complying with Entitlement Orders or other
directions concerning the Account from the Customer or its authorized
representatives, which are received by the Bank before the Bank has received,
and had a reasonable opportunity to comply with, a Notice of Exclusive Control.
The Bank shall have no responsibility or liability to the Customer for complying
with a Notice of Exclusive Control or complying with Entitlement Orders or other
directives concerning the Account originated by the Secured Party. The Bank
shall have no duty to investigate or make any determination as to whether a
default exists under any agreement between the Customer and the Secured Party
and shall comply with a Notice of Exclusive Control even if it believes that no
such default exists. This Agreement does not create any obligation or duty for
the Bank other than those expressly set forth herein.
     Section 7. Standard of Care. Notwithstanding any provision contained herein
or in any other document or instrument to the contrary, neither the Bank nor any
of its officers, employees or agents shall be liable for (i) following the
instruction of the Secured Party and (ii) in all other respects, shall not be
liable for any action taken or not taken by it (or them) under or in connection
with this Agreement, except for the Bank’s (or their) own gross negligence or
willful misconduct. In no event shall the Bank be liable for indirect, special
or consequential damages of any kind whatsoever (including lost profits and lost
business opportunity) even if it is advised of the possibility of such damages
and regardless of the form of action in which any such damages may be claimed.
Without limiting the foregoing, and notwithstanding any provision to the
contrary elsewhere, the Bank and its officers, employees and agents.:

a.   shall have no responsibilities, obligations or duties other than those
expressly set forth in this Agreement, and no implied duties, responsibilities
or obligations shall be read into this Agreement against the Bank; without
limiting the foregoing, the Bank shall have no duty to preserve, exercise or
enforce rights in the Pledged Assets (against prior parties or otherwise);   b.
  may in any instance where the Bank determines that it lacks or is uncertain as
to its authority to take or refrain from taking certain action, or as to the
requirements of this Agreement under any circumstance before it, delay or
refrain from taking action unless and until it has received instructions from
the Secured Party or advice from legal counsel (or other appropriate advisor),
as the case may be;   c.   so long as it and they shall have acted (or refrained
from acting) in good faith, shall not be liable for any error of judgment in any
action taken, suffered or omitted by, or for any act done or step taken,
suffered or omitted by, or for any mistake of fact or law, unless such action
constitutes gross negligence or willful misconduct on its (or their) part;   d.
  may consult with legal counsel selected by it (or other experts for the
Secured Party or the Customer), and shall not be liable for any action taken or
not taken by it or them in good faith in accordance with the advice of such
experts;   e.   will not be responsible to the Secured Party for any statement,
warranty or representation made by any party other than the Bank in connection
with this Agreement;   f.   will have no duty to ascertain or inquire as to the
performance or observance by the Customer of any of the terms, conditions or
covenants of any security agreement with the Secured Party;

2



--------------------------------------------------------------------------------



 



g.   will not be responsible to the Secured Party or the Customer for the due
execution, legality, validity, enforceability, genuineness, effectiveness or
sufficiency of this Agreement, (provided, however, that the Bank warrants below
that the Bank has legal capacity to enter into this Agreement);   h.   will not
incur any liability by acting or not acting in reliance upon any notice,
consent, certificate, statement or other instrument or writing believed by it or
them to be genuine and signed or sent by the proper party or parties;   i.  
will not incur liability for any notice, consent, certificate, statement, wire
instruction, telecopy, or other writing which is delayed, canceled or changed
without the actual knowledge of the Bank;   j.   shall not be deemed to have or
be charged with notice or knowledge of any fact or matter unless a written
notice thereof has been received by the Bank at the address and to the person
designated in (or as subsequently designated pursuant to) this Agreement;   k.  
shall not be obligated or required by any provision of this Agreement to expend
or risk the Bank’s own funds, or to take any action (including but not limited
to the institution or defense of legal proceedings) which in its or their
judgment may cause it or them to incur or suffer any expense or liability;
provided, however, if the Bank elects to take any such action it shall be
entitled to security or indemnity for the payment of the costs, expenses
(including but not limited to attorneys’ fees) and liabilities which may be
incurred therein or thereby, satisfactory to the Bank;   l.   shall not incur
any liability for acts or omissions of any domestic or foreign depository or
book-entry system for the central handling of Financial Assets or any domestic
or foreign custodian or subcustodian; and   m.   shall not be responsible for
the title, validity or genuineness of any Financial Asset in or delivered into
the Account.

     Section 8. Indemnification of the Bank.
     (a) The Customer and the Secured Party, jointly and severally, agree to
indemnify and hold the Bank and its directors, officers, agents and employees
(collectively the “Indemnitees”) harmless from and against any and all claims,
liabilities, losses, damages, fines, penalties, and expenses, including
out-of-pocket and incidental expenses and legal fees (collectively “Losses”)
that may be imposed on, incurred by, or asserted against, the Indemnitees or any
of them for following any Entitlement Orders, instructions or other directions
upon which the Bank is authorized to rely pursuant to the terms of this
Agreement.
     (b) In addition to and not in limitation of paragraph (a) immediately
above, the Customer and the Secured Party also jointly and severally agree to
indemnify and hold the Indemnitees and each of them harmless from and against
any and all Losses that may be imposed on, incurred by, or asserted against, the
Indemnitees or any of them in connection with or arising out of the Bank’s
performance under this Agreement, provided the Indemnitees have not acted with
gross negligence or engaged in willful misconduct.
     (c) The foregoing indemnifications shall survive any termination of this
Agreement
     Section 9. Compliance with Legal Process and Judicial Orders. If any
Pledged Assets subject to this Agreement are at any time attached or levied
upon, or in case the transfer, delivery, redemption or withdrawal of any such
Pledged Assets shall be stayed or enjoined, or in the case of any other legal
process or judicial order affecting such Pledged Assets, the Bank is authorized
to comply with any such order in any matter as the Bank or its legal counsel
reasonably deems appropriate. If the Bank complies with any process, order,
writ, judgment or decree relating to the Pledged Assets subject to this
Agreement, then the Bank shall not be liable to the Customer or the Secured
Party or to any other person or entity even if such order or process is
subsequently modified, vacated or otherwise determined to have been without
legal force or effect.
     Section 10. Force Majeure. The Bank shall not be responsible for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of war
or terrorism, epidemics, nationalization, expropriation, currency restrictions,
governmental regulations superimposed after the fact, fire, communication line
failures, power failures, earthquakes or other disasters.
     Section 11. Representations. The Customer represents and warrants that
(i) it is duly incorporated or organized and is validly existing in good
standing in its jurisdiction of incorporation or organization, (ii) the
execution, delivery and performance of this Agreement and all documents and
instruments to be delivered hereunder or thereunder has been duly authorized by
the Customer, (iii) the person executing this Agreement on its behalf has been
duly authorized to act on its behalf, (iv) this Agreement constitutes its legal,
valid, binding and enforceable agreement, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and (v) its entry into this
Agreement will not violate any agreement, law, rule or regulation by which it is
bound or by which any of its assets are affected.
     Section 12. Customer Agreement. In the event of a conflict between this
Agreement and any other agreement between the Bank and the Customer relating to
the Account, the terms of this Agreement will prevail, and in all other respects
the terms of the other agreement relating to the Account shall apply with
respect to any matters not covered by this Agreement. Regardless of any
provision in any such agreement, the State of New York shall be deemed to be the
Bank’s location for the purposes of this Agreement and the perfection and
priority of the Secured Party’s security interest in the Account.
     Section 13. Termination. The rights and powers granted herein to the
Secured Party have been granted in order to perfect its security interest in the
Account, are powers coupled with an interest and will neither be affected by the
bankruptcy of the Customer nor by the lapse of time. The obligations

3



--------------------------------------------------------------------------------



 



of the Bank under this Agreement shall continue in effect (i) until the security
interest of the Secured Party in the Account has been terminated and the Secured
Party has notified the Bank of such termination in writing, or (ii) this
Agreement is terminated. Any of the parties may terminate this Agreement upon
30 days’ prior written notice to both of the other parties hereto; provided,
however, that any Pledged Assets which have not been released by the Secured
Party at or prior to the time of termination shall be transferred to a
substitute bank designated by the Customer and acceptable to the Secured Party.
The provisions of Sections 7 and 8 shall survive the termination of this
Agreement.
     Section 14. Entire Agreement. This Agreement and the exhibits hereto and
the agreements and instruments required to be executed and delivered hereunder
set forth the entire agreement of the parties with respect to the subject matter
hereof and supersede and discharge all prior agreements (written or oral) and
negotiations and all contemporaneous oral agreements concerning such subject
matter and negotiations. There are no oral conditions precedent to the
effectiveness of this Agreement.
     Section 15. Amendments. No amendment, modification or termination of this
Agreement or waiver of any right hereunder shall be binding on any party hereto
unless it is in writing and is signed by the party to be charged.
     Section 16. Severability. If any term or provision set forth in this
Agreement shall be invalid or unenforceable, the remainder of this Agreement, or
the application of such terms or provisions to persons or circumstances, other
than those to which it is held invalid or unenforceable, shall be construed in
all respects as if such invalid or unenforceable term or provision were omitted.
     Section 17. Successors. The terms of this Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.
     Section 18. Rules of Construction. In this Agreement, words in the singular
number include the plural, and in the plural include the singular; words of the
masculine gender include the feminine and the neuter, and when the sense so
indicates words of the neuter gender may refer to any gender and the word “or”
is disjunctive but not exclusive. The captions and section numbers appearing in
this Agreement are inserted only as a matter of convenience. They do not define,
limit or describe the scope or intent of the provisions of this Agreement.
     Section 19. Notices. Any notice, request, entitlement Order or other
communication required or permitted to be given under this Agreement shall be in
writing and deemed to have been properly given when delivered in person, or when
sent by telecopy or other electronic means (acceptable to the Bank, if to the
Bank) and electronic confirmation of error free receipt is received, or after
being sent by certified or registered United States mail, return receipt
requested, postage prepaid:
If to the Bank:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
14201 North Dallas Parkway, 9th Floor
Dallas, Texas 75254
Attention: Richard Synrod/Prudence Ferdinand
Telephone: (469) 477-8224
Telecopier: (877) 537-1236
If to the Customer:
Network Appliance, Inc.
7301 Kit Creek Road
Research Triangle Park, North Carolina 27709
Attention: Ingemar Lanevi
Telephone: (408) 822-6000
Telecopier: (408) 822-4412
If to the Secured Party:
JPMorgan Chase Bank, National Association
560 Mission Street, 18th Floor
San Francisco, California 94105
Attention: Alex McKindra
Telephone: (415) 315-8223
Telecopier: (415) 315-8483
     Section 20. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
     Section 21. Choice of Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to laws as to conflicts of laws, and shall be binding on the parties hereto and
their respective successors and assigns.

4



--------------------------------------------------------------------------------



 



     Section 22. Fees. The Customer shall pay to the Bank the compensation
agreed upon in writing from time to time and any other includable expenses
incurred in connection herewith.
     Section 23. Consent to Jurisdiction and Service. The Secured Party and the
Customer each hereby absolutely and irrevocably consents and submits to the
jurisdiction of the courts of the State of New York and of any Federal court
located in the County and State of New York in connection with any actions or
proceedings brought against the Secured Party or the Customer by the Bank or by
the Secured Party or the Customer against the Bank and arising out of or
relating to this Agreement. Each party hereto hereby irrevocably waives any
objection on the grounds of venue, forum non conveniens, or any similar grounds,
and irrevocably consents to service of process by mail or in any other manner
permitted by New York law, and irrevocably waives its right to any jury trial.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as
of the date set forth above.

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
      By:           Name:           Title:           NETWORK APPLIANCE, INC.
      By:           Name:           Title:           JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION
      By:           Name:           Title:        

6



--------------------------------------------------------------------------------



 



EXHIBIT A

                                      Cusip   Issuer   Cpn   Yld   Value  
Maturity   Quantity
3128X5Z84
  FREDDIE MAC     5.400       4.891     4/17/2007   10/17/2007   $ 5,000,000.00
 
3136F6FZ7
  Fannie Mae     3.820       3.820     10/18/2004   10/18/2007   $ 1,500,000.00
 
31331XVN9
  FED FARM CREDIT     5.250       5.236     4/23/2007   10/23/2007   $
5,000,000.00  
31331SBN2
  Federal Farm Credit Bank     3.500       3.500     10/26/2004   10/26/2007   $
1,000,000.00  
3136F64B2
  FNMA Clbl Not Called (O)     4.280       4.280     4/29/2005   10/26/2007   $
1,000,000.00  
05565UAA7
  BP Canada Finance     3.375       3.947     6/15/2005   10/31/2007   $
1,000,000.00  
31331SMB6
  FFCB Clbl Not Called (O)     3.700       3.700     2/2/2005   11/2/2007   $
2,000,000.00  
31359MB36
  FNMA Clbl Not Called (O)     4.250       4.250     5/2/2005   11/2/2007   $
1,000,000.00  
3133XCJS3
  Fannie Mae     4.300       4.300     8/9/2005   11/9/2007   $ 2,000,000.00  
3136F6JP5
  Fannie Mae     3.490       3.490     11/9/2004   11/9/2007   $ 1,000,000.00  
59018YNZ0
  Merrill Lynch     4.000       3.983     2/24/2005   11/15/2007   $
1,500,000.00  
02635PSA2
  Amer Genl Fin     4.500       5.340     5/30/2006   11/15/2007   $
5,000,000.00  
59018YNZ0
  Merrill Lynch     4.000       5.200     9/25/2006   11/15/2007   $
3,000,000.00  
33900QBE3
  Fleet Boston     4.200       4.370     8/9/2005   11/30/2007   $ 1,505,000.00
 
949746CK5
  WELLS FARGO SF     5.250       4.283     7/14/2005   12/1/2007   $
1,500,000.00  
36962GVW1
  General Electric Credit Corp     6.500       4.499     7/20/2005   12/10/2007
  $ 1,210,000.00  
36962GVW1
  General Electric Credit Corp     6.500       4.329     7/1/2005   12/10/2007  
$ 1,500,000.00  
3136F7AQ0
  FNMA Clbl Not Called (O)     4.000       4.000     6/14/2005   12/14/2007   $
1,000,000.00  
073902BG2
  Bear Sterns     6.750       4.541     3/11/2005   12/15/2007   $ 1,000,000.00
 
590188HX9
  Merrill Lynch     6.560       5.491     9/1/2006   12/16/2007   $ 3,000,000.00
 
590188HX9
  Merrill Lynch     6.560       5.250     4/7/2006   12/16/2007   $ 1,000,000.00
 
065913AE5
  Bank Boston     6.500       5.425     9/20/2006   12/19/2007   $ 1,500,000.00
 
172967DB4
  Citigroup Inc     4.200       5.301     8/11/2006   12/20/2007   $
2,500,000.00  
3128X4DF5
  Freddie Mac     4.200       4.200     6/28/2005   12/28/2007   $ 1,500,000.00
 
3133XCBC6
  Federal Home Loan Bank     4.140       4.140     6/28/2005   12/28/2007   $
2,000,000.00  
3133XC4Z3
  Federal Home Loan Bank     4.125       4.125     7/6/2005   1/4/2008   $
2,000,000.00  
3133XABC0
  FHLB Clbl 10/11/07 (Q)     4.500       4.005     1/11/2005   1/11/2008   $
2,800,000.00  
22541LAF0
  Credit Suisse     4.625       3.996     2/1/2005   1/15/2008   $ 1,500,000.00
 
36962GZZ0
  General Electric Credit Corp     4.250       4.215     5/11/2005   1/15/2008  
$ 1,000,000.00  
38141GCS1
  Goldman Sachs     4.125       4.168     6/15/2005   1/15/2008   $ 1,000,000.00
 
38141GCS1
  Goldman Sachs     4.125       5.300     6/9/2006   1/15/2008   $ 3,000,000.00
 
524908FD7
  Lehman Brothers     4.000       4.187     6/22/2005   1/22/2008   $
1,000,000.00  
31331SML4
  FFCB Clbl Not Called (O)     3.790       3.790     1/28/2005   1/28/2008   $
2,000,000.00  
06406MAW8
  Bank of New York Inc     3.800       4.372     8/9/2005   2/1/2008   $
2,000,000.00  
172967BS9
  Citicorp     3.500       4.064     7/7/2005   2/1/2008   $ 2,000,000.00  
172967BS9
  Citicorp     3.500       5.309     8/4/2006   2/1/2008   $ 2,095,000.00  
31359MXP3
  Fannie Mae     3.875       3.875     2/1/2005   2/1/2008   $ 1,500,000.00  
90331VAW2
  US Bancorp     6.500       5.471     8/11/2006   2/1/2008   $ 3,629,000.00  
3136F6UH0
  FNMA Clbl 11/1/07 (Q)     4.000       4.000     2/1/2005   2/1/2008   $
1,500,000.00  
3136F6VY2
  Fannie Mae     4.000       4.000     2/8/2005   2/8/2008   $ 1,500,000.00  
339030AG3
  Fleet Boston     3.850       4.212     3/15/2005   2/15/2008   $ 2,000,000.00
 
339030AG3
  Fleet Finl Group     3.850       5.060     10/4/2006   2/15/2008   $
2,000,000.00  
524909AY4
  Lehman Bros Inc     6.625       5.250     4/18/2006   2/15/2008   $
1,000,000.00  
79549BGP6
  Salomon Sb Hldgs     6.500       5.550     7/17/2006   2/15/2008   $
1,500,000.00  
79549BGP6
  Salomon Sb Hldgs     6.500       4.150     5/11/2005   2/15/2008   $
2,000,000.00  
3136F6YQ6
  Fannie Mae     4.000       4.000     2/22/2005   2/22/2008   $ 2,000,000.00  
36962GP57
  General Electric Credit Corp     4.125       5.178     1/3/2007   3/4/2008   $
1,158,000.00  
36962GP57
  General Electric Credit Corp     4.125       5.018     12/13/2006   3/4/2008  
$ 3,500,000.00  
3136F7JZ1
  FNMA Clbl Not Called (Q)     4.750       4.750     9/7/2005   3/7/2008   $
1,000,000.00  
949746JQ5
  WELLS FARGO BANK INTL NY     4.125       4.177     3/11/2005   3/10/2008   $
2,000,000.00  
949746JQ5
  WELLS FARGO BANK INTL NY     4.125       5.178     1/3/2007   3/10/2008   $
2,500,000.00  
949746JQ5
  WELLS FARGO & CO     4.125       5.750     4/20/2006   3/10/2008   $
5,000,000.00  
949746JQ5
  WELLS FARGO & CO     4.125       5.750     4/25/2006   3/10/2008   $
5,000,000.00  

7



--------------------------------------------------------------------------------



 



                                      Cusip   Issuer   Cpn   Yld   Value  
Maturity   Quantity
02666QWG4
  American Honda Finance     4.250       5.127     10/4/2006   3/11/2008   $
3,000,000.00  
91159HGG9
  US Bancorp     3.125       5.078     12/21/2006   3/15/2008   $ 2,100,000.00  
338915AJ0
  Fleet Finl Group     6.500       5.261     1/26/2007   3/15/2008   $
2,440,000.00  
3133XB3T0
  Federal Home Loan Bank     4.160       4.160     3/28/2005   3/28/2008   $
1,500,000.00  
337358BK0
  WACHOVIA BANK NA, NEW YORK     6.400       4.639     7/18/2005   4/1/2008   $
1,500,000.00  
066050CU7
  Bankamerica Corp     6.250       5.185     4/30/2007   4/1/2008   $
2,000,000.00  
524909AZ1
  Lehman Brothers     6.500       4.643     7/20/2005   4/15/2008   $
1,000,000.00  
06606HD87
  Bankboston Na     6.375       5.240     4/18/2006   4/15/2008   $ 1,465,000.00
 
59018YQU8
  Merrill Lynch     3.700       4.928     12/11/2006   4/21/2008   $
3,030,000.00  
59018YQU8
  Merrill Lynch     3.700       5.172     4/26/2007   4/21/2008   $ 2,000,000.00
 
8447HACE2
  Southtrust Bank     3.125       4.270     7/21/2005   5/15/2008   $
2,000,000.00  
338915AL5
  FLEETBOSTON FINL CORP     6.375       5.561     6/13/2006   5/15/2008   $
5,000,000.00  
74433KCR6
  PRUDENTIAL FUNDING LLC     6.600       5.867     5/16/2006   5/15/2008   $
4,000,000.00  
634902HQ6
  Natl City Bk Oh     3.300       5.071     3/23/2007   5/15/2008   $
1,000,000.00  
634902HQ6
  Natl City Bk Oh     3.300       5.490     7/31/2006   5/15/2008   $
1,745,000.00  
634902HQ6
  Natl City Bk Oh     3.300       5.070     3/22/2007   5/15/2008   $
2,000,000.00  
8447HACE2
  Southtrust Bk Na     3.125       5.200     4/24/2006   5/15/2008   $
1,000,000.00  
025818EM3
  AMER EXPRESS CREDIT     3.000       5.389     4/20/2006   5/16/2008   $
4,000,000.00  
257661AF5
  Donaldson Lufkin     6.500       5.290     5/2/2006   6/1/2008   $
1,028,000.00  
31359MD59
  FNMA Clbl Not Called (O)     4.125       4.125     6/16/2005   6/16/2008   $
1,000,000.00  
441812FY5
  Household Intl     6.400       5.200     5/3/2007   6/17/2008   $ 2,000,000.00
 
3133XLAG8
  FED HOME LN BANK     5.450       5.022     6/18/2007   6/18/2008   $
4,000,000.00  
073902CC0
  Bear Sterns     2.875       4.393     7/26/2005   7/2/2008   $ 1,000,000.00  
59018YRN3
  Merrill Lynch     3.125       5.200     4/21/2006   7/15/2008   $ 1,000,000.00
 
59018YRN3
  Merrill Lynch     3.125       5.200     4/21/2006   7/15/2008   $ 1,000,000.00
 
90331VAZ5
  Us Bank Na     6.300       5.060     10/6/2006   7/15/2008   $ 1,885,000.00  
31331SR39
  Federal Farm Credit Bank     4.440       4.440     7/18/2005   7/18/2008   $
1,500,000.00  
31359MF32
  FNMA Clbl Not Called (O)     5.000       5.230     5/3/2006   7/25/2008   $
1,000,000.00  
31359MYF4
  Fannie Mae     4.400       4.400     7/28/2005   7/28/2008   $ 1,500,000.00  
3136F7GA9
  FNMA Clbl Not Called (Q)     4.750       4.750     7/28/2005   7/28/2008   $
2,000,000.00  
06423AAN3
  BANK ONE CORP     6.000       5.528     4/16/2007   8/1/2008   $ 5,000,000.00
 
31359MYM9
  Fannie Mae     4.500       4.500     8/4/2005   8/4/2008   $ 1,500,000.00  
524908JA9
  Lehman Brothers     3.500       5.488     6/21/2006   8/7/2008   $
1,085,000.00  
524908JA9
  Lehman Brothers     3.500       5.308     8/16/2006   8/7/2008   $
3,000,000.00  
524908JA9
  Lehman Bros Hldg     3.500       5.110     3/23/2007   8/7/2008   $
3,000,000.00  
524908JA9
  Lehman Bros Hldg     3.500       5.150     4/25/2007   8/7/2008   $
5,000,000.00  
90331HKW2
  US Bancorp     4.400       5.171     1/17/2007   8/15/2008   $ 2,394,000.00  
92976FAS2
  WACHOVIA BANK NA, NEW YORK     4.375       5.223     4/27/2006   8/15/2008   $
4,675,000.00  
92976FAS2
  Wachovia Bank Na     4.375       5.040     10/3/2006   8/15/2008   $
2,000,000.00  
949746JB8
  Wells Fargo & Co     4.000       5.140     9/25/2006   8/15/2008   $
5,000,000.00  
3128X4HA2
  Freddie Mac     4.625       4.625     8/22/2005   8/22/2008   $ 1,500,000.00  
173034GU7
  Citicorp     7.250       5.370     8/11/2006   9/1/2008   $ 1,000,000.00  
173034GU7
  Citicorp     7.250       5.500     6/19/2006   9/1/2008   $ 1,500,000.00  
459745FK6
  INTL LEASE FINANCE CORP     4.350       5.760     4/20/2006   9/15/2008   $
5,100,000.00  
3133XGVX9
  FHLB Clbl 9/19/07 (O)     5.250       5.250     9/27/2006   9/19/2008   $
3,000,000.00  
4041A0AG3
  HBOS PLC     3.750       5.235     4/20/2006   9/30/2008   $ 5,000,000.00  
931142BU6
  WAL-MART STORES     3.375       5.191     5/12/2006   10/1/2008   $
7,000,000.00  
3136F73A3
  FNMA Clbl 10/10/07 (O)     5.300       5.196     10/10/2006   10/10/2008   $
5,000,000.00  
590188JK5
  Merrill Lynch     6.375       5.491     8/4/2006   10/15/2008   $ 3,500,000.00
 
52517PC58
  Lehman Brothers     5.450       5.418     6/5/2006   10/22/2008   $
5,350,000.00  
59018YWG2
  Merrill Lynch     4.831       5.180     9/6/2006   10/27/2008   $ 2,000,000.00
 
59018YWG2
  Merrill Lynch     4.831       5.380     8/2/2006   10/27/2008   $ 2,500,000.00
 
125577AP1
  CIT GROUP INC     3.875       7.833     6/11/2007   11/3/2008   $ 2,000,000.00
 
17303MJC4
  Citicorp     6.375       5.457     8/28/2006   11/15/2008   $ 3,000,000.00  
17303MJC4
  Citicorp     6.375       5.200     9/22/2006   11/15/2008   $ 3,120,000.00  
17303MJC4
  Citicorp     6.375       5.250     8/31/2006   11/15/2008   $ 5,000,000.00  
33738MAC5
  First Union Natl     5.800       4.950     3/30/2007   12/1/2008   $
3,000,000.00  
33738MAC5
  First Union Natl     5.800       4.950     4/4/2007   12/1/2008   $
3,000,000.00  
717818W46
  Philadelphia Indl-B     4.940       4.939     12/14/2006   12/1/2008   $
1,560,000.00  
892332AH0
  TOYOTA MTR CRED     5.500       5.201     6/19/2006   12/15/2008   $
5,000,000.00  

8



--------------------------------------------------------------------------------



 



                                      Cusip   Issuer   Cpn   Yld   Value  
Maturity   Quantity
441812KF0
  Household Fin Co     4.125       5.210     5/8/2007   12/15/2008   $
2,000,000.00  
05565UAB5
  BP Canada Finance     3.625       4.988     10/12/2006   1/15/2009   $
1,500,000.00  
64952WAB9
  New York Life Global Fdg     3.875       5.346     5/22/2006   1/15/2009   $
3,000,000.00  
16161ABK3
  Chase Manhat Crp     6.500       4.970     3/29/2007   1/15/2009   $
3,000,000.00  
38143UAA9
  Goldman Sachs     3.875       4.951     3/20/2007   1/15/2009   $ 2,578,000.00
 
319455BU4
  First Chicago     6.375       4.960     3/30/2007   1/30/2009   $ 5,000,000.00
 
760719AM6
  HSBC     9.700       6.214     4/11/2006   2/1/2009   $ 3,000,000.00  
441812GE8
  HOUSEHOLD FINANCE CORP     5.875       5.345     4/28/2006   2/1/2009   $
3,000,000.00  
90331HHZ9
  US Bancorp     3.750       5.152     10/17/2006   2/6/2009   $ 3,500,000.00  
36962GN83
  Gen Elec Cap Crp     4.000       4.900     10/2/2006   2/17/2009   $
3,040,000.00  

9



--------------------------------------------------------------------------------



 



EXHIBIT B
Anthony Galea
Anne Biancardi
Stephen Price
David Gibbs
Alex McKindra
and any other officer or employee of the Secured Party

10



--------------------------------------------------------------------------------



 



EXHIBIT C
[to be placed on Secured Party’s Letterhead]
NOTICE OF EXCLUSIVE CONTROL
                                                                            
20     

        JPMorgan Chase Bank, National Association [Address]                   
Attention: 
 
   

Re: Safekeeping Account Control Agreement dated as of October 5, 2007 (the
“Agreement”) among JPMorgan Chase Bank, National Association, as Administrative
Agent, as Secured Party, Network Appliance, Inc., as Customer, and JPMorgan
Chase Bank, National Association, as Bank, relating to Securities Account No.
893004211
Ladies and Gentlemen:
     This constitutes the Notice of Exclusive Control referred to in the above
referenced Agreement.

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
      By:           Name:           Title:      

11



--------------------------------------------------------------------------------



 



EXHIBIT G
MARGIN REQUIREMENTS

                  Remaining Maturity/ S&P/ Moody’s         Type of Security  
Rating   Valuation Percentage   Ratio Level  
JPMorgan Certificates of Deposit (Must be through JPMorgan)
      100%   1.00x
 
           
US Treasury Treasuries
  Less than 1 year   99%   1.01x
 
  More than 1 year less than 5 years   98%   1.02x
 
  More than 5 years less than 10 years   97%   1.03x
 
  Over 10 years   96%   1.04x
 
           
US Agency Securities
  Less than 1 year   99%   1.01x
 
  More than 1 year less than 5 years   98%   1.02x
 
  More than 5 years less than 10 years   97%   1.03x
 
  Over 10 years less than 30 years   96%   1.04x
 
           
USD Commercial Paper
  A1/P1 Less than or equal to 270 days   95%   1.05x
 
           
Money Market Funds (Must be through JPMorgan)
  US Gov’t   95%   1.05x
 
  Treasury Plus   95%   1.05x
 
  Cash Management   90%   1.11x
 
  100% US Treasury   95%   1.05x
 
  Federal Money Market   95%   1.05x
 
           
Medium Term Notes, Corporate Bonds, Corporate
  AAA   95%   1.05x
Debentures, Floating Rate Notes, and Auction
  AA   93%   1.08x
Rate Securities
  A (with Maturity less than 3 months)   90%   1.11x
 
  A (with Maturity more than 3 months)   80%   1.25x
 
           
Other (Bankers Acceptances, Eurodollar deposits, Time Deposits, Repurchase
Agreements, Sovereign & Supranational Issuers)
      0%   NM

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF COMPLIANCE CERTIFICATE

To:   The Lenders parties to the
Credit Agreement Described Below

          This Compliance Certificate is furnished pursuant to that certain
Secured Credit Agreement dated as of October 5, 2007 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Network Appliance,
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
National Association, as Administrative Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.
          THE UNDERSIGNED HEREBY CERTIFIES THAT:

  1.   I am the duly elected                      of the Borrower;     2.   I
have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements [for quarterly financial statements add: and such
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as set forth below), subject to normal year-end audit
adjustments and the absence of footnotes];     3.   Except as set forth below,
the examinations described in paragraph 2 did not disclose, and I have no
knowledge of (i) the existence of any condition or event which constitutes a
Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate or (ii) any change in
GAAP or in the application thereof that has occurred since the date of the
audited financial statements referred to in Section 3.04 of the Agreement; and  
  4.   Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Section 6.07 of the Agreement, all of
which data and computations are true, complete and correct.

          Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, (i) the nature of the condition or event, the period during which it
has existed and the action which the Borrower has taken, is taking, or proposes
to take with respect to each such condition or event or (ii) the change in GAAP
or the application thereof and the effect of such change on the attached
financial statements:
          
 
          
 
          
 
          The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this ____ day of ____,
___.

 



--------------------------------------------------------------------------------



 



            NETWORK APPLIANCE, INC.    
  By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



SCHEDULE I
Compliance as of                     , ____ with
Provisions of ____ and ____ of
the Agreement

3



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF INCREASING LENDER SUPPLEMENT
          INCREASING LENDER SUPPLEMENT, dated                     , 20___ (this
“Supplement”), by and among each of the signatories hereto, to the Secured
Credit Agreement, dated as of October 5, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Network Appliance, Inc. (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).
WITNESSETH
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the aggregate Commitments and/or one
or more tranches of Incremental Term Loans under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment and/or
to participate in such a tranche;
          WHEREAS, the Borrower has given notice to the Administrative Agent of
its intention to [increase the aggregate Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
undersigned Increasing Lender now desires to [increase the amount of its
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[                  ], thereby making the
aggregate amount of its total Commitments equal to $[                  ]] [and]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[                  ] with respect thereto].
          2. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
          3. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          4. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          5. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.
[INSERT NAME OF INCREASING LENDER]

          By:           Name:           Title:          

Accepted and agreed to as of the date first written above:

          NETWORK APPLIANCE, INC.
    By:             Name:           Title:        

Acknowledged as of the date first written above:

          JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Administrative Agent
      By:             Name:           Title:      

5



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF AUGMENTING LENDER SUPPLEMENT
          AUGMENTING LENDER SUPPLEMENT, dated                     , 20___ (this
“Supplement”), to the Secured Credit Agreement, dated as of October 5, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Network Appliance, Inc. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, National Association, as administrative
agent (in such capacity, the “Administrative Agent”).
WITNESSETH
          WHEREAS, the Credit Agreement provides in Section 2.20 thereof that
any bank, financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
          WHEREAS, the undersigned Augmenting Lender was not an original party
to the Agreement but now desires to become a party thereto;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[                  ]] [and] [a commitment with respect to
Incremental Term Loans of $[                  ]].
          2. The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
          3. The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
          [                  ]

6



--------------------------------------------------------------------------------



 



          4. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
          5. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          7. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.
[INSERT NAME OF AUGMENTING LENDER]

                By:           Name:           Title:          

Accepted and agreed to as of the date first written above:

          NETWORK APPLIANCE, INC.
      By:           Name:           Title:          

Acknowledged as of the date first written above:

          JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent
      By:           Name:           Title:          

8